Exhibit 10.2

 

 

 

TWENTIETH AMENDED AND RESTATED OMNIBUS AGREEMENT

among

HOLLYFRONTIER CORPORATION,

HOLLY ENERGY PARTNERS, L.P.

and

CERTAIN OF THEIR RESPECTIVE SUBSIDIARIES

October 2, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND INTERPRETATIONS

     3  

1.1

  DEFINITIONS      3  

1.2

  INTERPRETATION      3  

ARTICLE II BUSINESS OPPORTUNITIES

     3  

2.1

  RESTRICTED BUSINESSES      3  

2.2

  PERMITTED EXCEPTIONS      3  

2.3

  RIGHT OF OFFER      4  

2.4

  PROCEDURE FOR OFFERING ACQUIRED OR CONSTRUCTED ASSETS TO HEP      5  

2.5

  SCOPE OF PROHIBITION      6  

2.6

  ENFORCEMENT      6  

2.7

  LIMITATION ON ACQUISITIONS OF PERMITTED ASSETS BY HEP GROUP MEMBERS      6  

2.8

  TERMINATION OF ARTICLE II      6  

ARTICLE III INDEMNIFICATION

     6  

3.1

  CONDITIONS OF INDEMNIFICATION BY THE HFC ENTITIES      6  

3.2

  INDEMNIFICATION BY THE HFC ENTITIES      7  

3.3

  CONDITIONS OF INDEMNIFICATION BY HEP ENTITIES      9  

3.4

  INDEMNIFICATION BY HEP ENTITIES      9  

3.5

  MUTUAL GENERAL INDEMNITY      9  

3.6

  EXCLUSIONS FROM INDEMNITY FOR POST-CLOSING DATE CLAIMS      10  

3.7

  INDEMNIFICATION PROCEDURES      10  

3.8

  LIMITATION ON INDEMNIFICATION OBLIGATIONS      12  

3.9

  WAIVER OF SUBROGATION      12  

ARTICLE IV GENERAL AND ADMINISTRATIVE EXPENSES

     13  

4.1

  GENERAL      13  

ARTICLE V RIGHT OF FIRST REFUSAL

     14  

5.1

  HFC RIGHT OF FIRST REFUSAL: PROHIBITION ON FURTHER TRANSFER OF TRANSFERRED
ASSETS      14  

5.2

  PROCEDURES      15  

ARTICLE VI HFC PURCHASE OPTION

     17  

6.1

  OPTION TO PURCHASE TULSA TRANSFERRED ASSETS      17  

ARTICLE VII [INTENTIONALLY OMITTED]

     17  

ARTICLE VIII DISPUTE RESOLUTION

     17  

8.1

  DISPUTE RESOLUTION      17  

8.2

  ARBITRATION      18  

8.3

  CONFLICT      19  

ARTICLE IX FORCE MAJEURE

     19  

9.1

  FORCE MAJEURE      19  

ARTICLE X MISCELLANEOUS

     19  

10.1

  CHOICE OF LAW      19  

10.2

  NOTICES      20  

10.3

  ENTIRE AGREEMENT      20  

10.4

  AMENDMENT OR MODIFICATION      20  

10.5

  ASSIGNMENT      21  

 

i



--------------------------------------------------------------------------------

10.6

  COUNTERPARTS      21  

10.7

  SEVERABILITY      21  

10.8

  FURTHER ASSURANCES      21  

10.9

  RIGHTS OF LIMITED PARTNERS      21  

10.10

  HEADINGS      21  

10.11

  LIMITATION OF DAMAGES      21  

10.12

  NATURE OF THE RELATIONSHIP      22  

EXHIBITS

 

Exhibit A - Omnibus Agreement Amendments

Exhibit B - Definitions

Exhibit C - Interpretation

Exhibit D - Asset Indemnification Summary

Exhibit E - Administrative Fee

 

ii



--------------------------------------------------------------------------------

TWENTIETH AMENDED AND RESTATED

OMNIBUS AGREEMENT

THIS TWENTIETH AMENDED AND RESTATED OMNIBUS AGREEMENT (this “Agreement”) is
being entered into effective as of October 2, 2019 (the “Effective Date”), by
and among the following entities (all Delaware limited liability companies
unless otherwise noted):

 

HollyFrontier Corporation, a Delaware corporation (“HFC”), and its Affiliates
listed below (singularly, “HFC Entity”; and with HFC collectively, the “HFC
Entities”):   El Paso Operating LLC (“El Paso Operating”)   HollyFrontier El
Dorado Refining LLC (“HollyFrontier El Dorado”)   HollyFrontier Cheyenne
Refining LLC (“HollyFrontier Cheyenne”)   HollyFrontier Tulsa Refining LLC
(“HollyFrontier Tulsa”)   HollyFrontier Woods Cross Refining LLC (“HollyFrontier
Woods Cross”)   Navajo Pipeline Co., L.P., a Delaware limited partnership
(“Navajo Pipeline”)   HollyFrontier Navajo Refining LLC (“HollyFrontier Navajo”)
               HollyFrontier Refining & Marketing LLC (“HFRM”)   HollyFrontier
Transportation LLC (“HollyFrontier Transportation”) AND Holly Energy Partners,
L.P., a Delaware limited partnership (“HEP”), and its Affiliates listed below
(singularly, “HEP Entity”; and with HEP collectively, the “HEP Entities”):  
Cheyenne Logistics LLC (“Cheyenne Logistics”)   El Dorado Logistics LLC (“El
Dorado Logistics”)   El Dorado Operating LLC (“El Dorado Operating”)   El Dorado
Osage LLC (“El Dorado Osage”)   Frontier Aspen LLC   HEP Cushing LLC (“HEP
Cushing”)   HEP El Dorado LLC (“HEP El Dorado”)   HEP Logistics GP, L.L.C. (the
“OLP GP”)   HEP Logistics Holdings, L.P., a Delaware limited partnership (the
“General Partner”)   HEP Mountain Home, L.L.C.   HEP Navajo Southern, L.P., a
Delaware limited partnership   HEP Oklahoma LLC   HEP Fin-Tex/Trust-River, L.P.

 

1



--------------------------------------------------------------------------------

 

HEP Pipeline Assets, Limited Partnership, a Delaware limited partnership

            

 

HEP Pipeline GP, L.L.C.

 

HEP Pipeline, L.L.C. (“HEP Pipeline”)

 

HEP Refining Assets, L.P., a Delaware limited partnership (“HEP Refining
Assets”)

 

HEP Refining GP, L.L.C.

 

HEP Refining, L.L.C. (“HEP Refining”)

 

HEP Tulsa LLC (“HEP Tulsa”)

 

HEP UNEV Holdings LLC (“HEP UNEV”)

 

HEP UNEV Pipeline LLC (“HEP UNEV Pipeline”)

 

HEP Woods Cross, L.L.C.

 

Holly Energy Partners – Operating, L.P., a Delaware limited partnership (the
“Operating Partnership”)

 

Holly Energy Storage – Lovington LLC

 

Holly Logistic Services, L.L.C. (“Holly GP”),

 

Lovington-Artesia, L.L.C.

 

NWNAL LLC

 

Roadrunner Pipeline, L.L.C. (“Roadrunner”)

 

SLC Pipeline LLC

 

Woods Cross Operating LLC (“Woods Cross Operating”)

This Agreement amends and restates in its entirety the Nineteenth Amended and
Restated Omnibus Agreement which was entered into on October 29, 2018 and
effective as of June 1, 2018, among certain of the HFC Entities and certain of
the HEP Entities which were signatories thereto (the “Previous Amended and
Restated Omnibus Agreement”).

RECITALS:

WHEREAS, the Parties entered into an Omnibus Agreement on July 13, 2004 (as
amended, the “Original Omnibus Agreement”) to evidence their agreement with
respect to various administrative, indemnity and other obligations, which
agreement has been further amended and restated as set forth on Exhibit A,
resulting in the Previous Amended and Restated Omnibus Agreement.

WHEREAS, the Parties desire to amend and restate the Previous Amended and
Restated Omnibus Agreement as provided herein in order to, among other things,
consolidate terms from various other agreements between the parties and to
clarify terms as more particularly set forth herein.

 

2



--------------------------------------------------------------------------------

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the covenants, conditions
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATIONS

1.1 Definitions. Capitalized terms used throughout this Agreement and not
otherwise defined herein shall have the meanings set forth on Exhibit B.

1.2 Interpretation. Matters relating to the interpretation of this Agreement are
set forth on Exhibit C.

ARTICLE II

BUSINESS OPPORTUNITIES

2.1 Restricted Businesses. For so long as a HFC Group Member owns a controlling
interest in the general partner of HEP, and except as permitted by Section 2.2,
Holly GP and each HFC Group Member shall be prohibited from engaging in or
acquiring a controlling interest in or operating any business having assets or
operations engaged in the Restricted Businesses.

2.2 Permitted Exceptions. Notwithstanding any provision of Section 2.1 to the
contrary, Holly GP and the HFC Group Members may engage in the following
activities under the following circumstances:

 

  (a)

the ownership and/or operation of any of the Retained Assets (including
replacements of the Retained Assets);

 

  (b)

any Restricted Businesses conducted by a HFC Group Member and Holly GP with the
approval of the General Partner;

 

  (c)

the ownership and/or operation of Restricted Businesses by an HFC Entity or
Holly GP in its capacity as general partner of HEP or its general partner;

 

  (d)

the ownership and/or operation of any asset or group of related assets used in
the Restricted Business that are acquired or constructed by a HFC Group Member
or Holly GP after the Closing Date (the “Permitted Assets”), the fair market
value of which (as determined in good faith by the Board of Directors of HFC) is
as follows:

 

  (i)

less than $5 million at the time of such acquisition or good faith estimate of
construction costs, as the case may be; or

 

  (ii)

equal to or greater than $5 million at the time of the acquisition or good faith
estimate of construction costs; provided, HEP has been offered the opportunity
to purchase the Permitted Assets in accordance with Section 2.3 and HEP has
elected not to purchase the Permitted Assets;

 

  (e)

the ownership of the UNEV Profits Interest;

 

  (f)

the ownership of limited or any general partnership interests in HEP; and

 

  (g)

the ownership and/or operation of the El Paso Hawkins Terminal.

 

3



--------------------------------------------------------------------------------

2.3 Right of Offer.

 

  (a)

If Holly GP or a HFC Group Member becomes aware of an opportunity to acquire
Permitted Assets with a fair market value (as determined in good faith by the
Board of Directors of HFC) equal to or greater than $5 million, then, subject to
Section 2.3(c), as soon as practicable, Holly GP or such HFC Group Member shall
notify HEP of such opportunity and deliver to HEP, or provide HEP access to all
information prepared by or on behalf of, or material information submitted or
delivered to, Holly GP or such HFC Group Member relating to such potential
transaction. As soon as practicable, but in any event within 30 days after
receipt of such notification and information, HEP shall notify Holly GP or the
HFC Group Member that it has either elected:

 

  (i)

not to cause a HEP Group Member to pursue the opportunity to purchase the
Permitted Assets, or

 

  (ii)

to cause a HEP Group Member to pursue the opportunity to purchase the Permitted
Assets, in which case the applicable Parties shall follow the procedures in
Section 2.4.

 

  (b)

If, at any time, HEP abandons such opportunity (as evidenced in writing by HEP
to the HFC Group Member), Holly GP or the HFC Group Member may pursue such
opportunity. Any Permitted Assets which are permitted to be acquired by Holly GP
or a HFC Group Member must be so acquired:

 

  (i)

within 12 months of the later to occur of the date that Holly GP or the HFC
Group Member becomes able to pursue such acquisition in accordance with the
provisions of this Section 2.3, and (b) the date upon which all required
governmental approvals to consummate such acquisition have been obtained, and

 

  (ii)

on terms not materially more favorable to Holly GP or the HFC Group Member than
were offered to HEP.

If either of these conditions are not satisfied, the opportunity must be
reoffered to HEP in accordance with Section 2.3(a).

 

  (c)

Section 2.3(a) shall not apply if Holly GP or a HFC Group Member:

 

  (i)

becomes aware of an opportunity to make an acquisition that includes Permitted
Assets and assets that are not Permitted Assets, and the Permitted Assets have a
fair market value (as determined in good faith by the Board of Directors of HFC)
equal to or greater than $5 million but comprise less than half of the fair
market value (as determined in good faith by the Board of Directors of HFC) of
the total assets being considered for acquisition, or

 

  (ii)

desires to construct Permitted Assets with an estimated construction cost (as
determined in good faith by the Board of Directors of HFC) equal to or greater
than $5 million;

 

4



--------------------------------------------------------------------------------

provided, however, that in each case Holly GP or a HFC Group Member, as the case
may be, shall comply with Section 2.4.

2.4 Procedure for Offering Acquired or Constructed Assets to HEP.

 

  (a)

Within 180 days after the consummation of the acquisition or the completion of
construction by Holly GP or a HFC Group Member of the Permitted Assets, as the
case may be, Holly GP or the HFC Group Member shall notify HEP in writing of
such acquisition or construction and offer HEP the opportunity to purchase such
Permitted Assets (the “Offer”). The Offer shall set forth the terms relating to
the purchase of the Permitted Assets, and, if Holly GP or any HFC Group Member
desires to utilize the Permitted Assets, the Offer will also include (i) the
commercially reasonable terms on which the HEP Group will provide services to
Holly GP or the HFC Group Member to enable Holly GP or the HFC Group Member to
utilize the Permitted Assets and (ii) the terms of any service agreements,
leases or access agreements to be provided to HEP by Holly GP or the HFC Group
relating to such assets. As soon as practicable, but in any event within 30 days
after receipt of such written notification, HEP shall notify Holly GP or the HFC
Group Member in writing that HEP has elected (i) not to cause a HEP Group Member
to purchase the Permitted Assets, in which event Holly GP or the HFC Group
Member shall be forever free to continue to own or operate such Permitted
Assets, or (ii) to cause a HEP Group Member to purchase the Permitted Assets, in
which event Section 2.4(b) and Section 2.4(c) shall apply.

 

  (b)

If within 60 days after receipt by HEP of the Offer, Holly GP or the HFC Group
Member and HEP are able to agree on the fair market value of the subject
Permitted Assets and the other terms of the Offer including, the terms, if any,
on which the HEP Group will provide services to Holly GP or the HFC Group Member
to enable it to utilize the Permitted Assets, a HEP Group Member shall purchase
the Permitted Assets for the agreed upon fair market value as soon as
commercially practicable after such agreement has been reached and, if required
by the Offer or otherwise agreed, enter into an agreement with Holly GP or the
HFC Group Member to provide services in a manner consistent with the Offer.

 

  (c)

If Holly GP or the HFC Group Member and HEP are unable to agree within 60 days
after receipt by HEP of the Offer on the fair market value of the subject
Permitted Assets and/or the other terms of the Offer, Holly GP or the HFC
Entity, on the one hand, and HEP, on the other hand, will engage a mutually
agreed upon investment banking firm to determine the disputed terms. Such
investment banking firm will determine the disputed terms within 30 days of its
engagement and furnish Holly GP or the HFC Group Member, on the one hand, and
HEP, on the other hand, its determination. The fees of the investment banking
firm will be split equally between Holly GP or the HFC Group Member, on the one
hand, and HEP, on the other hand. Once the investment banking firm has submitted
its determination of the disputed terms, HEP will have the right, but not the
obligation, to cause a HEP Group Member to purchase the Permitted Assets
pursuant to the Offer as modified by the determination of the investment banking
firm. HEP will provide written notice of its decision to Holly GP or the HFC
Group Member within 30 days after the investment banking firm has submitted its
determination. Failure to provide such notice within such 30-day period shall be
deemed to constitute a decision not to purchase the Permitted Assets. If HEP
elects to cause

 

5



--------------------------------------------------------------------------------

  a HEP Group Member to purchase the Permitted Assets, then the HEP Group Member
shall purchase the Permitted Assets pursuant to the Offer as modified by the
determination of the investment banking firm as soon as commercially practicable
after such determination and, if applicable, enter into an agreement with Holly
GP or the HFC Group Member to provide services in a manner consistent with the
Offer, as modified by the determination of the investment banking firm, if
applicable.

2.5 Scope of Prohibition. Except as provided in this Article II and the
Partnership Agreement, Holly GP and each HFC Group Member shall be free to
engage in any business activity, including those that may be in direct
competition with any HEP Group Member.

2.6 Enforcement. Holly GP and the HFC Group Members agree and acknowledge that
the HEP Group does not have an adequate remedy at law for the breach by Holly GP
and the HFC Group of the covenants and agreements set forth in this Article II,
and that any breach by Holly GP and the HFC Group of the covenants and
agreements set forth in this Article II would result in irreparable injury to
the HEP Group. Holly GP and the HFC Group Members further agree and acknowledge
that any HEP Group Member may, in addition to the other remedies that may be
available to the HEP Group, file a suit in equity to enjoin Holly GP and the HFC
Group from such breach and hereby consent to the issuance of injunctive relief
under this Agreement.

2.7 Limitation on Acquisitions of Permitted Assets by HEP Group Members.
Notwithstanding anything in this Agreement to the contrary, a HEP Group Member
who is not a party to this Agreement is prohibited from acquiring Permitted
Assets. In the event HEP desires a HEP Group Member who is not a party to this
Agreement to acquire any Permitted Assets, then the General Partner shall first
cause such HEP Group Member to become a party to this Agreement.

2.8 Termination of Article II. The provisions of this Article II may be
terminated by HFC upon a Change of Control of HFC.

ARTICLE III

INDEMNIFICATION

3.1 Conditions of Indemnification by the HFC Entities. All indemnities set forth
in Section 3.2 are subject to the following conditions:

 

  (a)

Except for the indemnity in Sections 3.2(a)(ii), (vii) and (viii), indemnities
apply only to the Transferred Assets and only until the applicable expiration
date, if any, related to each such Transferred Asset shown on Exhibit D.

 

  (b)

The aggregate liability of the HFC Entities for all Covered Environmental Losses
under Section 3.2(a) shall not exceed the amounts shown in column (b) on Exhibit
D. The liability limits listed in column (b) represent separate individual
limits for each location.

 

  (c)

Indemnities in Section 3.2(a)(i) apply only to the extent that such events or
conditions occurred before the applicable Closing Date.

 

6



--------------------------------------------------------------------------------

3.2 Indemnification by the HFC Entities.

 

  (a)

Subject to Section 3.1, the HFC Entities shall indemnify, defend and hold
harmless the HEP Entities from and against any Liability or Claim incurred by
the HEP Entities or any Third Party to the extent arising out of:

 

  (i)

the Covered Environmental Losses relating to the Transferred Assets to the
extent caused by the acts or omissions of an HFC Entity;

 

  (ii)

the ownership or operation by HFC and its Affiliates of any asset not
constituting part of the Transferred Assets, except to the extent arising out of
the negligent acts or omissions or willful misconduct of HEP or any of its
Affiliates;

 

  (iii)

the failure of the applicable HEP Entity to be the owner of valid and
indefeasible easement rights or fee ownership for interests in and to the lands
on which any pipeline or related pump station, tank farm or equipment conveyed
or contributed or otherwise Transferred (including by way of a Transfer of the
ownership interest of a Person or by operation of law) to the applicable HEP
Entity on the applicable Closing Date;

 

  (iv)

the failure of the applicable HEP Entity to have the consents, licenses and
permits necessary to allow any such Transferred Assets referred to in
Section 3.2(a)(iii) to cross the roads, waterways, railroads and other areas
upon which any such Transferred Assets are located as of the Closing Date;

 

  (v)

the cost of curing any condition set forth in clauses (iii) or (iv) above to the
extent such conditions do not allow any Transferred Asset to be operated in
accordance with Prudent Industry Practice;

 

  (vi)

the following:

 

  (A)

events and conditions associated with the operation of the Transferred Assets
before the Closing Date (other than Covered Environmental Losses which are
provided for under Section 3.2(a)(i) and events and conditions covered by
Section 3.4);

 

  (B)

all legal actions pending against the HFC Entities on July 13, 2004;

 

  (C)

the completion of remediation projects at the respective HEP Entity’s El Paso
Hawkins Terminal, Albuquerque terminal and Mountain Home terminal that were
ongoing or scheduled as of July 13, 2004;

 

  (D)

events and conditions associated with the Retained Assets and whether occurring
before or after the Closing Date;

 

  (E)

all federal, state and local tax liabilities attributable to the operation or
ownership of the Transferred Assets prior to the applicable Closing Date,
including any such tax liabilities of the HFC Entities that may result from the
consummation of the formation transactions for the HEP Entities and the General
Partner; and

 

7



--------------------------------------------------------------------------------

  (F)

any breach by HollyFrontier Tulsa of the representations and warranties set
forth in Section 3.9 of the Master Lease and Access Agreement.

 

  (vii)

the operation by HEP and its Affiliates of any assets owned by HFC or any of its
Affiliates, except to the extent arising out of the gross negligence or willful
misconduct of HEP or any of its Affiliates;

 

  (viii)

any failure to perform any covenant or agreement made or undertaken by HFC or
its Affiliates in the (A) Master Lease and Access Agreement, or the exercise by
HFC or its Affiliates of any rights and obligations under Section 2.2 thereof;
or (B) Services and Secondment Agreement; except in either case to the extent
arising out of the willful misconduct or negligence (standard negligence or
gross negligence) of HEP or any of its Affiliates; and

 

  (ix)

any failure of HEP or any of its Affiliates to perform its obligations pursuant
to the Storage and Handling Agreement to the extent arising after February 22,
2016, except to the extent arising out of gross negligence and willful
misconduct of HEP or any of its Affiliates.

 

  (b)

The indemnities provided for in Section 3.2(a)(i) through (v) shall only apply
if the HFC Entities are notified in writing of any of the foregoing prior to the
applicable expiration date listed in column (b) on Exhibit D.

 

  (c)

The indemnities provided for in Section 3.2(a)(vi) shall only apply if to the
extent that the HFC Entities are notified in writing of any of the following
events and conditions within five years after the applicable Closing Date.

 

  (d)

Notwithstanding anything in this Agreement to the contrary, because HEP has been
involved since the inception with the following Transferred Assets, as used in
this Section 3.2, the definition of “Transferred Assets” shall not include the
16” Lovington/Artesia Intermediate Pipeline, the Beeson Pipeline, the Roadrunner
Pipeline, the Tulsa Interconnecting Pipelines, and the UNEV Pipeline.

 

  (e)

To the extent that a good faith Claim by the HEP Entities for indemnification
under Section 3.2(a) arises from events or conditions at the Transferred Tanks
or the soil immediately underneath the Transferred Tanks or the Transferred
Tanks’ secondary containment, and the HFC Entities refuse to provide such
indemnification, then the burden of proof shall be on the HFC Entities to
demonstrate that the events or conditions giving rise to the Claim arose after
the Closing Date.

 

  (f)

As used in this Section 3.2, “Affiliates” of the Indemnifying Party shall not
include the HEP Group Members when a HFC Entity is the Indemnifying Party and
shall not include the HFC Group Members when the Indemnifying Party is a HEP
Entity.

 

8



--------------------------------------------------------------------------------

3.3 Conditions of Indemnification by the HEP Entities. The indemnities set forth
in Section 3.4 apply only to the extent that such events or conditions occurred
on or after the applicable Closing Date, if any.

3.4 Indemnification by the HEP Entities.

 

  (a)

Subject to Section 3.3, the HEP Entities shall indemnify, defend and hold
harmless the HFC Entities from and against any Liability or Claim suffered or
incurred by the HFC Entities or any Third Party to the extent arising from:

 

  (i)

the Covered Environmental Losses associated with operation of (A) the Other
Assets (except as otherwise indicated in Exhibit D, Part 2), and (B) the
Transferred Assets by a Person (other than a HFC Entity or ownership and
operation of the Transferred Assets by a Person other than a HFC Entity);

 

  (ii)

operation by HEP and HEP’s Affiliates of any asset owned by HFC or any of HFC’s
Affiliates but only to the extent caused by the gross negligence or willful
misconduct of any of the HEP Entities; and

 

  (iii)

any failure to perform any covenant or agreement made or undertaken by any HEP
or its Affiliates in the (A) Master Lease and Access Agreement, or the exercise
by HEP or its Affiliates of any rights and obligations under Section 2.2
thereof; or (B) Services and Secondment Agreement; except in either case to the
extent arising out of the willful misconduct or negligence (standard negligence
or gross negligence) of HFC or any of its Affiliates.

 

  (b)

Nothing set forth in Section 3.4(a) shall make the HEP Entities responsible for
any post-Closing Date negligent actions or omissions or willful misconduct by
the HFC Entities.

 

  (c)

Notwithstanding Section 3.4(a)(i), the indemnity provided for in
Section 3.4(a)(i) shall only apply to the El Dorado Repurchased Tanks to the
extent the Environmental Losses arise from a violation, correction, event or
condition occurring during the period that El Dorado Logistics owned such
Repurchased Tanks.

3.5 Mutual General Indemnity. Following the applicable Closing Dates, the HFC
Entities and the HEP Entities, respectively, agree to indemnify, protect, defend
and hold harmless each other from and against any and all Liabilities and Claims
based upon, in connection with, relating to or arising out of their respective
actions or inactions in connection with the operation of the Indemnifying
Party’s respective assets or any failure to comply with any Applicable Laws; in
any case of or by any Indemnifying Party or its subcontractors, suppliers,
materialmen, employees, agents, successors and assigns, or other persons
directly or indirectly employed by them, including the following:

 

  (a)

any injury to or death of any Person or the damage to or theft, destruction,
loss or loss of use of, any property; or

 

  (b)

the failure to perform any covenant or agreement made or undertaken by the
applicable Party in agreements with any of the other Parties.

 

9



--------------------------------------------------------------------------------

3.6 Exclusions from Indemnity for Post-Closing Date Claims. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, FOR ANY LIABILITIES OR CLAIMS ARISING OUT OF
EVENTS OCCURRING AFTER AN APPLICABLE CLOSING DATE:

 

  (a)

EXCEPT AS EXPRESSLY PROVIDED IN SECTION 3.2(a)(vii), THE INDEMNIFICATION
OBLIGATIONS HEREIN SHALL NOT EXTEND TO THE PROPORTIONATE AMOUNT OF ANY SUCH
LIABILITY OR CLAIM CAUSED BY THE NEGLIGENCE OR WILLFUL MISCONDUCT OF AN
INDEMNITEE OR ITS AGENTS OR EMPLOYEES.

 

  (b)

No statute, rule or regulation that precludes an injured party from bringing an
action against a fellow employee or employer shall preclude a Party from seeking
and obtaining a judicial determination of the fault or negligence of such
Persons.

 

  (c)

Each Party shall be responsible for any insurance deductibles or self-insured
retention arising out of any Liability or Claim to the extent such Liability or
Claim arises out of the negligence or willful misconduct of such Party, except
to the extent the subrogation waiver provided for in Section 3.9 applies to such
Liability or Claim.

3.7 Indemnification Procedures.

 

  (a)

The Indemnified Party agrees that promptly after it becomes aware of facts
giving rise to a Claim for indemnification under this Article III, it will
provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such Claim.

 

  (b)

The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
III, including, the selection of counsel, determination of whether to appeal any
decision of any court and the settling of any such matter or any issues relating
thereto; provided, however, that no such settlement shall be entered into
without the consent of the Indemnified Party unless it includes a full release
of the Indemnified Party from such matter or issues, as the case may be.

 

  (c)

The Indemnified Party agrees to cooperate fully with the Indemnifying Party,
with respect to all aspects of the defense of any Claims covered by the
indemnification under this Article III, including, the prompt furnishing to the
Indemnifying Party of any correspondence or other notice relating thereto that
the Indemnified Party may receive, permitting the name of the Indemnified Party
to be utilized in connection with such defense, the making available to the
Indemnifying Party of any files, records or other information of the Indemnified
Party that the Indemnifying Party considers relevant to such defense and making
available to the Indemnifying Party any employees of the Indemnified Party.

 

  (d)

In no event shall the obligation of the Indemnified Party to cooperate with the
Indemnifying Party as set forth in Section 3.7(c) be construed as imposing upon
the Indemnified Party an obligation to hire and pay for counsel in connection
with the defense of any Claims covered by the indemnification set forth in this
Article III; provided, however, that the Indemnified Party may, at its own
option, cost and

 

10



--------------------------------------------------------------------------------

  expense, hire and pay for counsel in connection with any such defense. The
Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as to the status of any such defense, but the Indemnifying Party
shall have the right to retain sole control over such defense.

 

  (e)

In connection with the indemnities in this Article III, Indemnifying Party:

 

  (i)

agrees to use reasonable efforts to minimize the impact thereof on the
operations of the Indemnified Party;

 

  (ii)

agrees to enter into a joint defense agreement with Indemnifying Party in order
to allow communication by counsel if Indemnified Party elects to involve
separate counsel; and

 

  (iii)

agrees to maintain the confidentiality of all files, records, and other
information furnished by the Indemnified Party pursuant to this Section 3.7.

 

  (f)

The amounts for which an Indemnified Party is entitled to indemnification under
this Article III shall be reduced by the net amounts recovered by the
Indemnified Party pursuant to contractual indemnities from any Third Party
(other than pursuant to insurance policies that are not required to include a
waiver of subrogation pursuant to Section 3.9) after deducting the reasonable
unreimbursed out-of-pocket fees and expenses incurred by the Indemnified Party
in recovering such amounts (the “Net Recovery”). If the Indemnified Party
receives a Net Recovery subsequent to an indemnification payment by the
Indemnifying Party under this Article III, then such Indemnified Party shall
promptly reimburse the Indemnifying Party for any payment made or expense
incurred by such Indemnifying Party in connection with providing such
indemnification payment up to Net Recovery. An Indemnified Party shall be
obligated to pursue all contractual indemnities (including insurance claims)
that such Indemnified Party has with any Third Party, provided, however, if the
Indemnified Party’s right to such indemnification is assignable, the Indemnified
Party may, in its sole discretion and in lieu of pursuing such claim, elect to
assign such indemnification claim to the Indemnifying Party to pursue and shall
reasonably cooperate with the Indemnifying Party (including, making its relevant
books, records, officers, information and testimony reasonably available to the
Indemnifying Party) in the Indemnifying Party’s pursuit of such claim.

 

  (g)

For avoidance of doubt, no Claim may be asserted pursuant to Section 3.2 or
Section 3.4 following the applicable expiration of the indemnity related to such
Claim; provided that any Claim asserted in writing prior to the expiration date
of such indemnity that is the basis for such Claim shall survive until such
Claim is finally resolved and satisfied. The date on which notification of a
Claim for indemnification is received by the Indemnifying Party shall determine
whether such Claim is timely made.

 

11



--------------------------------------------------------------------------------

3.8 Limitation on Indemnification Obligations.

 

  (a)

Notwithstanding anything in this Agreement to the contrary, when referring to
the indemnification obligations of the HFC Entities in Article III, the
definition of HFC Entities shall be deemed to mean solely (i) the HFC Entity or
HFC Entities that own or operate, or owned or operated immediately prior to the
transfer to the HEP Entities, the Retained Asset, Transferred Asset or other
property in question with respect to which indemnification is sought by reason
of such HFC Entity’s or HFC Entities’ ownership or operation of the Retained
Asset, Transferred Asset or other property in question or that is responsible
for causing such loss, damage, injury, judgment, claim, cost, expense or other
liability suffered or incurred by the HEP Entities for which it is entitled to
indemnification under Article III and (ii) HFC.

 

  (b)

Notwithstanding anything in this Agreement to the contrary, when referring to
the indemnification obligations of the HEP Entities in Article III, the
definition of HEP Entities shall be deemed to mean solely (i) the HEP Entity or
HEP Entities that own or operate, or previously owned or operated, the
Transferred Asset or other property in question or that is responsible for
causing such loss, damage, injury, judgment, claim, cost, expense or other
liability suffered or incurred by the HFC Entities for which they are entitled
to indemnification under Article III, (ii) HEP and Operating Partnership.

 

  (c)

For the avoidance of doubt, any indemnification obligations of the HFC Entities
in Article III with respect to any indemnifiable losses incurred by or
attributable to the UNEV Pipeline shall be (i) limited to an amount that is the
product of (x) the amount of such losses, multiplied by (y) HEP UNEV’s direct or
indirect percentage ownership interest in the UNEV Pipeline at the time such
losses were incurred and (ii) payable to, for the benefit of and recoverable
solely by HEP UNEV or any HEP Entity designated by HEP UNEV (and not by UNEV
Pipeline, LLC).

3.9 Subrogation; Waiver of Subrogation. To the extent that any of the HFC
Entities or HEP Entities in fact receive full indemnification payments pursuant
to Section 3.2(a)(viii) or Section 3.4(a)(iii) hereof, as the case may be, the
HFC Entity or HEP Entity paying such Claim shall be subrogated to the receiving
party’s rights with respect to the transaction or event requiring or giving rise
to such indemnity. Notwithstanding the foregoing, each of the HFC Entities and
the HEP Entities, hereby waives and releases, and shall cause their respective
insurers, to waive and release, all rights against each other and any of their
respective contractors, subsidiaries, consultants, agents and employees for loss
or damages to any of the Transferred Assets to the extent of fire and other
hazards covered by property insurance applicable to the property to which such
loss or damage occurs, except such rights as they have to proceeds of such
insurance. For the purposes of this Section 3.9, all deductibles shall be
considered insured losses. Without limiting the foregoing, all of the Parties’
policies of property insurance for the Transferred Assets shall be endorsed to
provide a complete waiver for the benefit of the other Parties and their
Affiliates of (i) any right of recovery which the insurer may have or acquire
against the other Parties or any of its Affiliates, or its or their employees,
officers or directors for payments made or to be made under such policies and
(ii) any lien or right of subrogation which the insurer may have or acquire for
payments made or to be made to any person or entity who asserts a Claim against
such other Parties or any of its Affiliates, or its or their employees, officers
or directors. The releases and waivers of subrogation set forth above in this
paragraph shall apply notwithstanding any obligation of a Party to indemnify the
other Party for the Claim(s) at issue.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

GENERAL AND ADMINISTRATIVE EXPENSES

4.1 General.

 

  (a)

The Operating Partnership will pay HFC an administrative fee (the
“Administrative Fee”), payable in equal quarterly installments, for the
provision by HFC and its Affiliates for the HEP Group’s benefit of all the
general and administrative services that HFC and its Affiliates provide,
including, the general and administrative services listed on Exhibit E.

 

  (b)

The Administrative Fee shall be adjusted on July 1, 2018, effective as of
January 1, 2018, by an amount equal to the PPI Adjustment. Thereafter, the
Administrative Fee shall be adjusted on July 1 of each calendar year, commencing
on July 1, 2019, by an amount equal to the PPI Adjustment. If the PPI is no
longer published, then HFC and HEP shall negotiate in good faith to agree on a
new index that gives comparable protection against inflation, and the same
method of adjustment for increases in the new index shall be used to calculate
increases in the Administrative Fee. If the Parties are unable to agree, a new
index will be determined by the dispute resolution process in Article VIII.

 

  (c)

At the end of each year, either Party will have the right to submit to the other
Party a proposal to change the Administrative Fee for that year and/or the
method of adjusting the Administrative Fee if either Party believes in good
faith that the general and administrative services performed by HFC and its
Affiliates for the benefit of the HEP Group for the year in question are
inconsistent with the Administrative Fee for that year. If either Party submits
such a proposal, the Parties agree that they will negotiate in good faith to
determine if the Administrative Fee for that year should be changed and, if so,
the amount of such change. If the Parties are unable to agree, the Parties will
submit the matter to dispute resolution pursuant to Article VIII.

 

  (d)

The Administrative Fee shall not include and the HEP Group shall reimburse HFC
and its Affiliates for:

 

  (i)

salaries of employees of HFC or its Affiliates, to the extent, but only to the
extent, such employees perform services for the HEP Group;

 

  (ii)

the cost of employee benefits relating to employees of HFC or its Affiliates,
such as 401(k), pension, and health insurance benefits, to the extent, but only
to the extent, such employees perform services for the HEP Group and have not
been paid by HEP pursuant to the Master Site Services Agreement and the Services
and Secondment Agreement;

 

  (iii)

any amounts payable under the Master Site Services Agreement and the Services
and Secondment Agreement;

 

  (iv)

all sales, use, excise, value added or similar taxes, if any, that may be
applicable from time to time in respect of the services provided by the HFC and
its Affiliates to HEP pursuant to Section 4.1(a); and

 

  (v)

all premiums for insurance policies carried for and on behalf of HEP.

 

13



--------------------------------------------------------------------------------

  (e)

Either HFC, on the one hand, or HEP, on the other hand, may terminate this
Article IV, by providing the other with written notice of its election to do so
at least six months prior to the proposed date of termination.

ARTICLE V

RIGHT OF FIRST REFUSAL

5.1 HFC Right of First Refusal: Prohibition on Transfer.

 

  (a)

The HEP Entities hereby grant to HFC a right of first refusal on any proposed
Transfer (other than a grant of a security interest to a bona fide third-party
lender or a Transfer to another HEP Group Member) of any of the Assets.

 

  (b)

The HEP Entities are prohibited from Transferring any of the Assets to a HEP
Group Member that is not a party to this Agreement. In the event the HEP
Entities desire to Transfer any of the Assets to a HEP Group Member that is not
a Party to this Agreement, they shall first cause the proposed transferee HEP
Group Member to become a Party to this Agreement.

 

  (c)

The Parties acknowledge that all potential Transfers of Sale Assets pursuant to
this Article V are subject to obtaining any and all required written consents of
governmental authorities and other third parties and to the terms of all
existing agreements in respect of the Sale Assets.

 

  (d)

Notwithstanding anything in this Agreement to the contrary, as used in Article V
the definition of “Assets” shall not include the Tulsa Transferred Assets, the
UNEV Pipeline, the Osage Pipeline or the Cushing Connect Pipeline, but shall
expressly include the equity interests of UNEV Pipeline, LLC, HEP UNEV Pipeline,
HEP UNEV, El Dorado Osage, Osage, HEP Cushing and Cushing Connect then owned
directly or indirectly by the HEP Entities.

 

  (e)

Notwithstanding anything in this Agreement to the contrary, the Parties
acknowledge that all potential Transfers of the Orla Truck Terminal pursuant to
this Article V are subject to the rights of ALON pursuant to the ALON Purchase
Agreement.

 

  (f)

Notwithstanding anything in this Agreement to the contrary, the Parties
acknowledge that all potential transfers of the equity interests of UNEV
Pipeline, LLC, Osage and Cushing Connect are subject to the rights of the other
members of UNEV Pipeline, LLC, Osage and Cushing Connect, respectively, pursuant
to the applicable limited liability company operating agreement.

 

14



--------------------------------------------------------------------------------

5.2 Procedures.

 

  (a)

If a HEP Entity proposes to Transfer any of the Assets to any Person pursuant to
a bona fide third-party offer (an “Acquisition Proposal”), then HEP shall
promptly give written notice (a “Disposition Notice”) thereof to HFC. The
Disposition Notice shall set forth the following information in respect of the
proposed Transfer:

 

  (i)

the name and address of the prospective acquiror (the “Proposed Transferee”);

 

  (ii)

the Assets subject to the Acquisition Proposal (the “Sale Assets”);

 

  (iii)

the purchase price offered by such Proposed Transferee (the “Offer Price”);

 

  (iv)

reasonable detail concerning any non-cash portion of the proposed consideration,
if any, to allow HFC to reasonably determine the fair market value of such
non-cash consideration;

 

  (v)

the HEP Entities’ estimate of the fair market value of any non-cash
consideration; and

 

  (vi)

all other material terms and conditions of the Acquisition Proposal that are
then known to the HEP Entities.

 

  (b)

To the extent the Acquisition Proposal consists of consideration other than cash
(or in addition to cash) the Offer Price shall be deemed equal to the amount of
any such cash plus the fair market value of such non-cash consideration. In the
event HFC and the HEP Entities agree as to the fair market value of any non-cash
consideration, HFC will provide written notice of its decision regarding the
exercise of its right of first refusal to purchase the Sale Assets within 30
days of its receipt of the Disposition Notice (the “First ROFR Acceptance
Deadline”). Failure to provide such notice within such 30-day period shall be
deemed to constitute a decision not to purchase the Sale Assets.

 

  (c)

In the event (i) HFC’s determination of the fair market value of any non-cash
consideration described in the Disposition Notice (to be determined by HFC
within 30 days of receipt of such Disposition Notice) is less than the fair
market value of such consideration as determined by the HEP Entities in the
Disposition Notice and (ii) HFC and the HEP Entities are unable to mutually
agree upon the fair market value of such non-cash consideration within 30 days
after HFC notifies the HEP Entities of its determination thereof, the HEP
Entities and HFC shall engage a mutually-agreed-upon investment banking firm to
determine the fair market value of the non-cash consideration. Such investment
banking firm shall be instructed to return its decision within 30 days after all
material information is submitted thereto, which decision shall be final. The
fees of the investment banking firm will be split equally between HFC and the
HEP Entities. HFC will provide written notice of its decision regarding the
exercise of its right of first refusal to purchase the Sale Assets to the HEP
Entities within 30 days after the investment banking firm has submitted its
determination (the “Second ROFR Acceptance Deadline”). Failure to provide such
notice within such 30-day period shall be deemed to constitute a decision by HFC
not to purchase the Sale Assets.

 

  (d)

If HFC fails to exercise a right during any applicable period set forth in this
Section 5.2, HFC shall be deemed to have waived its rights with respect to such
proposed disposition of the Sale Assets, but not with respect to any future
offer of such Sale Assets.

 

15



--------------------------------------------------------------------------------

  (e)

If HFC chooses to exercise its right of first refusal to purchase the Sale
Assets under Sections 5.1(a) and 5.2(c), HFC and the HEP Entities shall enter
into a purchase and sale agreement for the Sale Assets which shall include the
following terms:

 

  (i)

HFC will agree to deliver cash for the Offer Price (or any other consideration
agreed to by HFC and the HEP Entities (each in their sole discretion));

 

  (ii)

the HEP Entities will represent that they have good, indefeasible and
unencumbered title to the Sale Assets, subject to all recorded and unrecorded
matters and all physical conditions and other matters in existence on the
closing date for the Sale Assets, plus any other reasonable and customary
matters and such matters as HFC may approve, which approval will not be
unreasonably withheld. If HFC desires to obtain any title insurance with respect
to the Sale Assets, the full cost and expense of obtaining the same (including
the cost of title examination, document duplication and policy premium) shall be
borne by HFC;

 

  (iii)

the HEP Entities will grant to HFC the right, exercisable at HFC’s risk and
expense, to conduct such surveys, tests and inspections of the Sale Assets as
HFC may deem desirable, so long as such surveys, tests or inspections do not
damage the Sale Assets or interfere with the activities of the HEP Entities
thereon and so long as HFC has furnished the HEP Entities with evidence that
adequate liability insurance is in full force and effect;

 

  (iv)

HFC will have the right to terminate its obligation to purchase the Sale Assets
under this Article V if the results of any searches, surveys, tests or
inspections conducted pursuant to Section 5.2(e)(ii) or Section 5.2(e)(iii)
above are, in the reasonable opinion of HFC, unsatisfactory;

 

  (v)

the closing date for the purchase of the Sale Assets shall, unless otherwise
agreed to by HFC and the HEP Entities, occur no later than 90 days following
receipt by the HEP Entities of written notice by HFC of its intention to
exercise its option to purchase the Sale Assets pursuant to Section 5.2(b) or
(c);

 

  (vi)

the HEP Entities shall execute, have acknowledged and deliver to HFC a special
warranty deed, assignment of easement, or comparable document, as appropriate,
in the applicable jurisdiction, on the closing date for the purchase of the Sale
Assets constituting real property interests conveying the Sale Assets unto HFC
free and clear of all encumbrances created by the HEP Entities other than those
set forth in Section 5.2(e)(ii) above;

 

  (vii)

the sale of any Sale Assets shall be made on an “as is,” “where is” and “with
all faults” basis, and the instruments conveying such Sale Assets shall contain
appropriate disclaimers; and

 

16



--------------------------------------------------------------------------------

  (viii)

neither the HEP Entities nor HFC shall have any obligation to sell or buy the
Sale Assets if any of the material consents referred to in Section 5.1(c) have
not been obtained or such sale or purchase is prohibited by Applicable Law.

 

  (f)

HFC and the HEP Entities shall cooperate in good faith in obtaining all
necessary governmental and other Third Party approvals, waivers and consents
required for the closing. Any such closing shall be delayed, to the extent
required, until the third Business Day following the expiration of any required
waiting periods under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended; provided, however, that such delay shall not exceed 120 days and, if
governmental approvals and waiting periods shall not have been obtained or
expired, as the case may be, by such 120th day, then HFC shall be deemed to have
waived its right of first refusal with respect to the Sale Assets described in
the Disposition Notice and thereafter neither HFC nor HEP shall have any further
obligation under this Article V with respect to such Sale Assets unless such
Sale Assets again become subject to this Article V pursuant to Section 5.2(g).

 

  (g)

If the Transfer to the Proposed Transferee is not consummated in accordance with
the terms of the Acquisition Proposal within the later of (i) 180 days after the
later of the applicable ROFR Acceptance Deadline, and (ii) 10 days after the
satisfaction of all governmental approval or filing requirements, if any, the
Acquisition Proposal shall be deemed to lapse, and the HEP Entities may not
Transfer any of the Sale Assets described in the Disposition Notice without
complying again with the provisions of this Article V if and to the extent then
applicable.

ARTICLE VI

HFC PURCHASE OPTION

6.1 Option to Purchase Tulsa Transferred Assets. The Parties acknowledge the
purchase options and right of first refusal granted to an Affiliate of HFC with
respect to the Tulsa Transferred Assets in the Purchase Option Agreement.

ARTICLE VII

[Intentionally Omitted]

ARTICLE VIII

DISPUTE RESOLUTION

8.1 Dispute Resolution.

 

  (a)

Any Arbitrable Dispute arising out of or in connection with this Agreement,
including any question regarding the existence, validity or termination of this
Agreement, shall be exclusively resolved in accordance with this Article VIII.

 

  (b)

In the event of a Arbitrable Dispute between an HFC Entity and an HEP Entity,
the HFC Entity and the HEP Entity shall, within ten (10) days of a written
request by either of them to the other, meet in good faith to resolve such
Arbitrable Dispute in a meeting that includes individuals with authority to
resolve the Arbitrable Dispute at such meeting.

 

17



--------------------------------------------------------------------------------

  (c)

If the HFC Entity and the HEP Entity are unable to resolve the Arbitrable
Dispute within ten (10) days after submission of such Arbitrable Dispute as
provided in Section 8.1(b), either the HFC Entity or the HEP Entity may submit
the matter to arbitration in accordance with the terms of Section 8.2 below.

 

  (d)

Pending resolution of any Arbitrable Dispute between the HFC Entity and the HEP
Entity, the HFC Entity and the HEP Entity shall continue to perform in good
faith their respective obligations under this Agreement based upon the last
agreed performance demonstrated prior to the Arbitrable Dispute.

 

  (e)

Resolution of any Arbitrable Dispute between the HFC Entity and the HEP Entity
involving payment of money by either the HFC Entity and the HEP Entity to the
other shall include payment of interest at the Prime Rate from the original due
date of such amount.

 

  (f)

Each of the HFC Entity and the HEP Entity shall, in addition to all rights
provided herein or provided by Law, be entitled to the remedies of specific
performance and injunction to enforce its rights hereunder.

8.2 Arbitration. Any and all Arbitrable Disputes must be resolved through the
use of binding arbitration using three arbitrators, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as
supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code, as
amended from time to time).

 

  (a)

Arbitration must be initiated within the time limits set forth in this
Agreement, or if no such limits apply, then within the time period allowed by
the applicable statute of limitations. Arbitration may be initiated by either
party (“Claimant”) by delivering written notice to the other (“Respondent”) that
the Claimant elects to refer the Arbitrable Dispute to binding arbitration.
Claimant’s notice initiating binding arbitration must identify the arbitrator
Claimant has appointed. The Respondent shall respond to Claimant within thirty
(30) days after receipt of Claimant’s notice, identifying the arbitrator
Respondent has appointed. If the Respondent fails for any reason to name an
arbitrator within the 30-day period, Claimant shall petition the American
Arbitration Association for appointment of an arbitrator for Respondent’s
account. The two arbitrators so chosen shall select a third arbitrator within
thirty (30) days after the second arbitrator has been appointed.

 

  (b)

The hearing will be conducted in Dallas, Texas and commence within thirty
(30) days after the selection of the third arbitrator. The parties and the
arbitrators shall proceed diligently and in good faith in order that the award
may be made as promptly as possible. Except as provided in the Federal
Arbitration Act, the decision of the arbitrators will be binding on, and
non-appealable by, the Claimant and Respondent.

 

  (c)

The Claimant will pay the compensation and expenses of the arbitrator named by
it, and the Respondent will pay the compensation and expenses of the arbitrator
named by or for it. The Claimant and Respondent will each pay one-half of the
compensation and expenses of the third arbitrator.

 

18



--------------------------------------------------------------------------------

  (d)

All arbitrators must (i) be neutral parties who have never been officers,
directors or employees of any of the Parties or any of their Affiliates and who
have not provided consulting services (directly or indirectly) for at least
three (3) years prior to their appointment and (ii) have at least seven
(7) years’ experience in the petroleum transportation industry.

 

  (e)

The arbitrators shall have no right to grant or award indirect, consequential,
punitive or exemplary damages of any kind.

 

  (f)

The Arbitrable Disputes may be arbitrated in a common proceeding along with
disputes under other agreements between the Claimant and Respondent to the
extent that the issues raised in such disputes are related. Without the written
consent of the Claimant and Respondent, no unrelated disputes (including those
with Affiliates of either Claimant or Respondent) or Third Party disputes may be
joined to an arbitration pursuant to this Agreement.

8.3 Conflict. If there is any inconsistency between this Article VIII and the
Commercial Arbitration Rules or the Federal Arbitration Act, the terms of this
Article VIII will control the rights and obligations of the parties seeking
arbitration.

ARTICLE IX

FORCE MAJEURE

9.1 Force Majeure. In the event of any Party being rendered unable, wholly or in
part, by a Force Majeure event from performing its obligations under any of the
Master Agreements, Services and Secondment Agreement or this Agreement for a
period of more than thirty (30) consecutive days, then, upon the delivery of
notice and full particulars of the Force Majeure event relied on (“Force Majeure
Notice”) to the other affected Party(ies), the obligations of the Parties, so
far are they are affected by the Force Majeure event, shall be suspended during
the continuance of any inability so caused. The cause of the Force Majeure event
shall, as far as possible, be remedied with all reasonable dispatch, except that
no Party shall be compelled to resolve any strikes, lockouts or other industrial
disputes other than as it shall determine to be in its best interests.

ARTICLE X

MISCELLANEOUS

10.1 Choice of Law. This Agreement shall be subject to and governed by the laws
of the State of Delaware, excluding any conflicts-of-law rule or principle that
might refer the construction or interpretation of this Agreement to the laws of
another state.

 

19



--------------------------------------------------------------------------------

10.2 Notices.

 

  (a)

Any notice or other communication given under this Agreement shall be in writing
and shall be delivered personally, sent by documented overnight delivery
service, sent by email transmission, or sent by first class mail, postage
prepaid (certified or registered mail, return receipt requested). Such notice
shall be deemed to have been duly given (x) if received, on the date of the
delivery, with a receipt for delivery, (y) if refused, on the date of the
refused delivery, with a receipt for refusal, or (z) with respect to email
transmissions, on the date the recipient confirms receipt. Notices or other
communications shall be directed to the following addresses:

Notices to the HFC Entities:

HollyFrontier Corporation

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attention: President

Email address: president@hollyfrontier.com

with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:

HollyFrontier Corporation

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attention: General Counsel

Email address: generalcounsel@hollyfrontier.com

Notices to the HEP Entities:

Holly Energy Partners, L.P.

c/o Holly Logistic Services, L.L.C.

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attention: President

Email address: president-HEP@hollyenergy.com

with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:

Holly Energy Partners, L.P.

c/o Holly Logistic Services, L.L.C.

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attention: General Counsel

Email address: generalcounsel@hollyenergy.com

 

  (b)

Any Party may at any time change its address for service from time to time by
giving notice to the other Parties in accordance with this Section 10.2.

10.3 Entire Agreement. This Agreement, together with the other agreements and
instruments referred to herein, constitutes the entire agreement of the Parties
relating to the matters contained herein, superseding as of the Effective Date
all prior contracts or agreements (including the Original Omnibus Agreement),
whether oral or written, relating to the matters contained herein. For avoidance
of doubt the Eleventh Amended and Restated Omnibus Agreement, effective as of
January 1, 2015, shall remain in full force and effect with respect to any
event, act or omission occurring before January 1, 2015.

10.4 Amendment or Modification. No amendment or modification of this Agreement
shall be valid unless it is in writing and signed by the parties hereto. No
waiver of any provision of this Agreement shall be valid unless it is in writing
and signed by the Party against whom the waiver is sought to be enforced. Any of
the exhibits to this Agreement may be amended, modified, revised or updated by
the Parties hereto if each of HFC (on behalf of the HFC Entities) and HEP (on
behalf of the HEP Entities) execute an amended,

 

20



--------------------------------------------------------------------------------

modified, revised or updated exhibit or schedule, as applicable, and attach it
to this Agreement. Such amended, modified, revised or updated exhibits shall be
sequentially numbered (e.g. Exhibit A-1, Exhibit A-2, etc.), dated and appended
as an additional exhibit or schedule to this Agreement and shall replace the
prior exhibit or schedule, as applicable, in its entirety, except as specified
therein. No failure or delay in exercising any right hereunder, and no course of
conduct, shall operate as a waiver of any provision of this Agreement. No single
or partial exercise of a right hereunder shall preclude further or complete
exercise of that right or any other right hereunder.

10.5 Assignment. No Party shall have the right to assign any of its rights or
obligations under this Agreement without the consent of the other Parties
hereto.

10.6 Counterparts. This Agreement may be executed in any number of paper or
electronic counterparts with the same effect as if all signatory parties had
signed the same document. All such counterparts shall be construed together and
shall constitute one and the same agreement.

10.7 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

10.8 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each Party hereto agrees to execute and deliver
such additional documents and instruments and to perform such additional acts as
may be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

10.9 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner (as
defined in the Partnership Agreement) of HEP shall have the right, separate and
apart from HEP, to enforce any provision of this Agreement or to compel any
Party to this Agreement to comply with the terms of this Agreement. There are no
Third Party beneficiaries to this Agreement.

10.10 Headings. Headings of the Sections of this Agreement are for convenience
of the parties only and shall be given no substantive or interpretative effect
whatsoever.

10.11 Limitation of Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN ANY OTHER PROVISION OF THIS AGREEMENT AND EXCEPT FOR CLAIMS MADE BY THIRD
PARTIES WHICH SHALL NOT BE LIMITED BY THIS SECTION, THE PARTIES AGREE THAT THE
RECOVERY BY ANY PARTY, INCLUDING, PURSUANT TO ARTICLE III, OF ANY LIABILITIES,
DAMAGES, COSTS OR OTHER EXPENSES (i) AS A RESULT OF ANY BREACH OR NONFULFILLMENT
BY A PARTY OF ANY OF ITS COVENANTS, AGREEMENTS OR OTHER OBLIGATIONS UNDER THIS
AGREEMENT OR (ii) BY REASON OF OR ARISING OUT OF ANY OF THE EVENTS, CONDITIONS
OR OTHER MATTERS LISTED IN SECTIONS 3.2 OR 3.4 WHICH THE PARTIES HAVE AGREED TO
INDEMNIFY THE OTHER PARTY AGAINST, SHALL BE LIMITED TO ACTUAL DAMAGES AND SHALL
NOT INCLUDE OR APPLY TO, NOR SHALL ANY PARTY BE ENTITLED TO RECOVER, ANY
INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, ANY DAMAGES
ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS INTERRUPTION OR
DIMINUTION IN VALUE) SUFFERED OR INCURRED BY ANY PARTY; PROVIDED, HOWEVER, THAT
SUCH RESTRICTION AND LIMITATION SHALL NOT APPLY TO A PARTY’S OBLIGATION TO
INDEMNIFY THE OTHER PARTY:

(X) AS A RESULT OF A THIRD PARTY CLAIM FOR SUCH INDIRECT, CONSEQUENTIAL,
EXEMPLARY OR PUNITIVE DAMAGES,

 

21



--------------------------------------------------------------------------------

(Y) FOR CLAIMS THAT ARE COVERED BY INSURANCE AND ANY RELATED DEDUCTIBLES, OR

(Z) FOR INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING
LIABILITIES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS INTERRUPTION
OR DIMINUTION IN VALUE) THAT ARE A RESULT OF SUCH INDEMNIFYING PARTY’S OR ITS
AFFILIATES’ GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

As used in this Section 10.11, “Affiliates” of the Indemnifying Party shall not
include the HEP Group Members when a HFC Entity is the Indemnifying Party and
shall not include the HFC Group Members when the Indemnifying Party is a HEP
Entity.

10.12 Nature of the Relationship. Notwithstanding the foregoing, nothing in this
Agreement and no actions taken by the Parties shall constitute a partnership,
joint venture, association or other co-operative entity among the Parties or
authorize either Party to represent or contract on behalf of the other Party.

[Remainder of Page Intentionally Left Blank]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.

 

HFC ENTITIES:

HOLLYFRONTIER CORPORATION

HOLLYFRONTIER EL DORADO REFINING LLC

HOLLYFRONTIER CHEYENNE REFINING LLC

HOLLYFRONTIER WOODS CROSS REFINING LLC

HOLLYFRONTIER TULSA REFINING LLC

NAVAJO PIPELINE CO., L.P.

HOLLYFRONTIER NAVAJO REFINING LLC

EL PASO OPERATING LLC

HOLLYFRONTIER TRANSPORTATION LLC

By:  

/s/ Thomas G. Creery

Name:

 

Thomas G. Creery

Title:   Senior Vice President, Commercial HEP ENTITIES:

HOLLY ENERGY PARTNERS, L.P.

By:

 

HEP Logistics Holdings, L.P.

Its General Partner

 

By:

 

Holly Logistic Services, L.L.C.

Its General Partner

  By:  

/s/ Richard L. Voliva III

 

Name:

 

Richard L. Voliva III

 

Title:

 

Executive Vice President and Chief Financial

Officer

HEP LOGISTICS HOLDINGS, L.P.

By:

 

Holly Logistic Services, L.L.C,

Its General Partner

By:  

/s/ Richard L. Voliva III

Name:

 

Richard L. Voliva III

Title:

 

Executive Vice President and

Chief Financial Officer

[Signature Page 1 of 2 to Twentieth Amended and Restated Omnibus Agreement]

 



--------------------------------------------------------------------------------

CHEYENNE LOGISTICS LLC

EL DORADO LOGISTICS LLC

EL DORADO OPERATING LLC

EL DORADO OSAGE LLC

FRONTIER ASPEN LLC

HEP CUSHING LLC

HEP EL DORADO LLC

HEP FIN-TEX/TRUST-RIVER, L.P.

HEP OKLAHOMA LLC

HEP LOGISTICS GP, L.L.C.

HEP MOUNTAIN HOME, L.L.C.

HEP PIPELINE ASSETS, LIMITED PARTNERSHIP

HEP PIPELINE GP, L.L.C.

HEP PIPELINE, L.L.C.

HEP REFINING ASSETS, L.P.

HEP REFINING GP, L.L.C.

HEP REFINING, L.L.C.

HEP TULSA LLC

HEP UNEV HOLDINGS LLC

HEP UNEV PIPELINE LLC

HEP WOODS CROSS, L.L.C.

HOLLY ENERGY PARTNERS – OPERATING, L.P.

HOLLY ENERGY STORAGE – LOVINGTON LLC

HOLLY LOGISTIC SERVICES, L.L.C.

LOVINGTON-ARTESIA, L.L.C.

NWNAL LLC

ROADRUNNER PIPELINE, L.L.C.

SLC PIPELINE LLC

WOODS CROSS OPERATING LLC

By:  

/s/ Richard L. Voliva III

Name:

 

Richard L. Voliva III

Title:

 

Executive Vice President and Chief Financial

Officer

HEP NAVAJO SOUTHERN, L.P.

By:

 

HEP Pipeline GP, L.L.C.

Its General Partner

  By:  

/s/ Richard L. Voliva III

 

Name:

 

Richard L. Voliva III

 

Title:

 

Executive Vice President and Chief

Financial Officer

[Signature Page 2 of 2 to Twentieth Amended and Restated Omnibus Agreement]

 



--------------------------------------------------------------------------------

Exhibit A

to

Twentieth Amended and Restated Omnibus Agreement

 

 

Omnibus Agreement Amendments

 

Agreement

  

Effective Date

  

Reason for Amendment

Original Omnibus Agreement    July 13, 2004    n/a First Amended and Restated
Omnibus Agreement    June 1, 2009    16” Lovington/Artesia Intermediate Pipeline
Purchase Agreement Second Amended and Restated Omnibus Agreement    August 1,
2009    Tulsa West (Sunoco) Asset Purchase Agreement Third Amended and Restated
Omnibus Agreement    October 19, 2009   

(i) Tulsa East (Sinclair) Purchase Agreement

(ii) Beeson Pipeline Purchase Agreement, and

(iii) Roadrunner Pipeline Purchase Agreement

Fourth Amended and Restated Omnibus Agreement    March 31, 2010    LLC Interest
Purchase Agreement for certain Tulsa East Assets Fifth Amended and Restated
Omnibus Agreement    August 31, 2011    Tulsa Throughput Agreement Sixth Amended
and Restated Omnibus Agreement    November 1, 2011    LLC Interest Purchase
Agreement for Cheyenne Assets and El Dorado Assets Seventh Amended and Restated
Omnibus Agreement    July 12, 2012    UNEV LLC Interest Purchase Agreement
Eighth Amended and Restated Omnibus Agreement    June 1, 2013    Malaga
Throughput Agreement Ninth Amended and Restated Omnibus Agreement    January 7,
2014   

Amended and Restated El Dorado Throughput Agreement for the El Dorado

New Tank No. 647

Tenth Amended and Restated Omnibus Agreement    September 26, 2014    Amended
and Restated Malaga Throughput Agreement Eleventh Amended and Restated Omnibus
Agreement    January 1, 2015    Unloading and Blending Services Agreement
(Artesia) and Third Amended and Restated Crude Pipelines and Tankage Agreement
(Beeson to Lovington System Expansion) Twelfth Amended and Restated Omnibus
Agreement    January 1, 2015    Artesia Rail Yard Facility, El Dorado Terminal
and Cheyenne New Tank No. 117 Thirteenth Amended and Restated Omnibus Agreement
   November 2, 2015    LLC Interest Purchase Agreement for the membership
interest of El Dorado Operating Fourteenth Amended and Restated Omnibus
Agreement    February 22, 2016    LLC Interest Purchase Agreement for the Osage
Membership Interest Fifteenth Amended and Restated Omnibus Agreement   
March 31, 2016    Tulsa West Crude Tank Assets and Tulsa New Tanks

 

A-1



--------------------------------------------------------------------------------

Sixteenth Amended and

Restated Omnibus Agreement

   October 1, 2016    LLC Interest Purchase Agreement for the membership
interest of Woods Cross Operating Seventeenth Amended and Restated Omnibus
Agreement    January 1, 2017    El Dorado Repurchased Tanks Eighteenth Amended
and Restated Omnibus Agreement    December 8, 2017    North Loco Tanks, SLC
Pipeline, Frontier Aspen Pipeline and NWNAL Assets Nineteenth Amended and
Restated Omnibus Agreement    June 1, 2018    Tulsa Rail Yard Facility, Catoosa
Lubes Terminal and Orla Truck Terminal

 

 

A-2



--------------------------------------------------------------------------------

Exhibit B

to

Twentieth Amended and Restated Omnibus Agreement

 

 

Definitions

“8” and 10” Lovington/Artesia Intermediate Pipelines” means the 8-inch pipeline
and the 10-inch pipeline, each running from Lovington, New Mexico to Artesia,
New Mexico and owned by HEP Pipeline.

“16” Lovington/Artesia Intermediate Pipeline” means the 16-inch pipeline running
from Lovington, New Mexico to Artesia, New Mexico, owned by Lovington-Artesia,
L.L.C.

“16” Lovington/Artesia Intermediate Pipeline Purchase Agreement” means that
certain LLC Interest Purchase Agreement dated as of June 1, 2009, by and among
HFC, Navajo Pipeline and the Operating Partnership, pursuant to which Navajo
Pipeline transferred and conveyed to the Operating Partnership, and the
Operating Partnership acquired, all of the limited liability company interests
of Lovington-Artesia, L.L.C., the entity that owns the 16” Lovington/Artesia
Intermediate Pipeline.

“2004 Product Pipelines, Terminal and Related Assets” means the assets
transferred under the July 13, 2004 Contribution, Conveyance and Assumption
Agreement at the time of HEP’s initial public offering.

“2008 Crude Pipelines, Tanks and Related Assets” means the Drop-Down Assets as
defined in the Purchase and Sale Agreement, dated February 25, 2008, by and
among HFC, Navajo Pipeline, Woods Cross Refining Company, L.L.C., a Delaware
limited liability company, and HollyFrontier Navajo, as the seller parties, and
HEP, the Operating Partnership, HEP Woods Cross, L.L.C., a Delaware limited
liability company, and HEP Pipeline, as the buyer parties.

“2008 Tanks” means the Transferred Tanks included in the 2008 Crude Pipelines,
Tanks and Related Assets.

“Acquisition Proposal” is defined in Section 5.2(a).

“Additional Lovington Assets” means the Transferred Lovington Assets as defined
in the March 2010 Drop Down LLC Interest Purchase Agreement.

“Additional Tulsa East Assets” means the Transferred Tulsa East Assets as
defined in the March 2010 Drop Down LLC Interest Purchase Agreement.

“Administrative Fee” is defined in Section 4.1(a).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” is defined in the introduction to this Agreement.

 

B-1



--------------------------------------------------------------------------------

“ALON” means ALON USA, LP, a Texas limited partnership.

“ALON Purchase Agreement” means that Pipelines and Terminals Agreement, dated as
of February 28, 2005, by and among ALON and HEP.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, all of the terms and provisions
of the common law of such Governmental Authority), as interpreted and enforced
at the time in question.

“Arbitrable Dispute” means any and all disputes, Claims, controversies and other
matters in question between any of the HEP Entities, on the one hand, and any of
the HFC Entities, on the other hand, arising out of or relating to this
Agreement, the Master Agreements, or the Services and Secondment Agreement, or
the alleged breach hereof and thereof, or in any way relating to the subject
matter of this Agreement, the Master Agreements, or the Services and Secondment
Agreement, regardless of whether (a) allegedly extra-contractual in nature,
(b) sounding in contract, tort or otherwise, (c) provided for by Applicable Law
or otherwise or (d) seeking damages or any other relief, whether at law, in
equity or otherwise.

“Artesia Blending Facility” means the two tanks and related equipment for the
unloading and blending of ethanol and biodiesel at the refined product truck
rack located at the refinery owned by HollyFrontier Navajo in Artesia, New
Mexico.

“Artesia-Orla Pipeline” means the 12” refined products pipeline extending from
the refinery owned by HollyFrontier Navajo in Artesia, New Mexico to the Orla
Truck Terminal, which pipeline is owned by HEP Pipeline.

“Artesia Rail Yard Facility” means (a) the railroad track siding consisting of
approximately 8,300 track feet of siding (rail storage) and two mainline
switches and three industry switches located on certain land leased by HFRM from
the Operating Partnership pursuant to that certain Track Lease Agreement
effective as of November 1, 2014 by and between HEP Refining and HFRM, pursuant
to which HEP Refining agreed to lease to HFRM, and HFRM agreed to lease from HEP
Refining, the Artesia Rail Yard Facility, and (b) HEP Refining’s leasehold
interest, as tenant, under the BNSF Lease (New Mexico), and (c) HEP Refining’s
leasehold interest, as landlord, under that certain Sublease Agreement effective
as of November 1, 2014 by and between HEP Refining and HFRM, pursuant to which
HEP Refining agreed to sublease to HFRM, and HFRM agreed to sublease from HEP
Refining, the BNSF Land (New Mexico).

“Assets” means the Transferred Assets and the Other Assets, collectively.

“Beeson Pipeline” means the 8” crude oil pipeline extending from Beeson station
to Lovington, New Mexico, owned by HEP Pipeline.

“Beeson Pipeline Purchase Agreement” means that certain Asset Purchase Agreement
dated as of December 1, 2009, by and among HFC, Navajo Pipeline and HEP
Pipeline, pursuant to which Navajo Pipeline agreed to transfer and convey to HEP
Pipeline, and HEP Pipeline agreed to acquire, the Beeson Pipeline.

 

B-2



--------------------------------------------------------------------------------

“Beeson to Lovington System Expansion” means the following project undertaken by
HEP Pipeline: the installation of a larger pump at the Beeson station and the
replacement of five miles of existing 8-inch pipeline with 10-inch pipeline
beginning at the Beeson station end of the Beeson Pipeline.

“BNSF Land (New Mexico)” means the land located in Eddy County, New Mexico
leased to HEP Refining pursuant to the BNSF Lease (New Mexico).

“BNSF Land (Tulsa)” means the land located in Tulsa County, Oklahoma leased to
HEP Tulsa pursuant to the BNSF Lease (Tulsa).

“BNSF Lease (New Mexico)” means that certain Lease of Land Including New Track
Construction dated to be effective as of February 14, 2014, pursuant to which
HEP Reining agreed to lease from BNSF Railway Company the BNSF Land (New
Mexico).

“BNSF Lease (Tulsa)” means that certain Lease of Land for
Construction/Rehabilitation of Track dated to be effective as of June 23, 2016,
pursuant to which HEP Tulsa agreed to lease from BNSF Railway Company the BNSF
Land (Tulsa).

“Business Day” means any day other than Saturday, Sunday or other day upon which
commercial banks in Dallas, Texas are authorized by law to close.

“Catoosa Lubes Terminal” means that certain water port terminal and related
facilities located in Rogers County, Oklahoma, near the Port of Catoosa,
Oklahoma, and more fully described in that certain Amended and Restated Lease
Agreement, dated August 1, 2007, between the City of Tulsa-Rogers County Port
Authority (the “Port Authority”) and Petro Source Terminals, LLC, as amended by
that certain First Amendment of Amended and Restated Lease Agreement, dated
August 1, 2017, between the Port Authority and NGL Crude Terminals, LLC, as
modified by that certain Lease Assignment and Assumption Agreement, dated
June 1, 2018, between the Port Authority, NGL Crude Terminals, LLC and HEP
Oklahoma LLC.

“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events:

(a) any sale, lease, exchange, or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the Applicable Person’s
assets to any other Person unless immediately following such sale, lease,
exchange, or other transfer such assets are owned, directly or indirectly, by
the Applicable Person;

(b) the consolidation or merger of the Applicable Person with or into another
Person pursuant to a transaction in which the outstanding Voting Securities of
the Applicable Person are changed into or exchanged for cash, securities, or
other property, other than any such transaction where

(i) the outstanding Voting Securities of the Applicable Person are changed into
or exchanged for Voting Securities of a surviving Person or its parent and

(ii) the holders of the Voting Securities of the Applicable Person immediately
prior to such transaction own, directly or indirectly, not less than a majority
of the Voting Securities of the surviving Person or its parent immediately after
such transaction; and

 

B-3



--------------------------------------------------------------------------------

(c) a “person” or “group” (within the meaning of Sections 13(d) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended) (in the case of HFC, other than
a group consisting of some of all of the current control persons of HFC), being
or becoming the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, as amended) of more than 50% of all of the
then outstanding Voting Securities of the Applicable Person, except in a merger
or consolidation that would not constitute a Change of Control under clause
(b) above.

“Cheyenne Assets” is defined in the November 2011 Frontier Drop Down LLC
Interest Purchase Agreement.

“Cheyenne Logistics” is defined in the introduction to this Agreement.

“Cheyenne New Tank” means petroleum storage tank no. 117 located at the Cheyenne
Refinery Complex.

“Claim” means any existing or threatened future claim, demand, suit, judgment,
settlement, action, investigation, proceeding, governmental action, cause of
action, claims, demands, causes of action, suits, judgments, settlements, fines,
penalties, costs, and expenses (including court costs and reasonable attorneys’
and experts’ fees) of any kind or character (in each case, whether civil,
criminal, investigative or administrative), known or unknown, under any theory,
including those based on theories of contract, tort, statutory liability, strict
liability, employer liability, premises liability, products liability, breach of
warranty or malpractice of any and every kind or character, known or unknown,
fixed, contingent or suffered.

“Claimant” is defined in Section 8.2(a).

“Closing Date” means

(a) for all sections other than Articles III and VII, July 13, 2004, the date of
the closing of HEP’s initial public offering, and

(b) for purposes of Articles III and VII, Closing Date means, with respect to a
group of assets, the effective date of the purchase of such assets or the stock,
partnership interests or membership interests of the entity that directly or
indirectly owns such assets, by a HEP Entity (such Closing Date being shown in
Exhibit D, column (a)).

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of July 13, 2004, among HFC, Navajo Pipeline, the
General Partner, HEP, the OLP GP, the Operating Partnership and certain other
parties, together with the additional conveyance documents and instruments
contemplated or referenced thereunder.

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“Covered Environmental Losses” means Environmental Claims to the extent arising
from:

 

  (a)

any violation or correction of violation of Environmental Laws associated with
the ownership or operation of the Assets, or

 

B-4



--------------------------------------------------------------------------------

  (b)

any event or condition associated with ownership or operation of the Assets
(including, the presence of Hazardous Substances on, under, about or migrating
from the Assets or the disposal or release of Hazardous Substances generated by
operation of the Assets at any non-Asset locations), including:

 

  (i)

the cost and expense of any investigation, assessment, evaluation, monitoring,
containment, cleanup, repair, restoration, remediation, or other corrective
action required or necessary under Environmental Laws;

 

  (ii)

the cost or expense of the preparation and implementation of any closure,
remedial, corrective action, or other plans required or necessary under
Environmental Laws; and

 

  (iii)

the cost and expense for any environmental or Toxic Tort pre-trial, trial, or
appellate legal or litigation support work.

“Cushing Connect” means Cushing Connect Pipeline & Terminal LLC, a Delaware
limited liability company.

“Cushing Connect Pipeline” means that certain approximately 50 mile, 16”
pipeline to be constructed by Cushing Connect Pipeline Holdings LLC, a
subsidiary of Cushing Connect, to transport crude oil from the Cushing Terminal
to the Tulsa East Refinery and Tulsa West Refinery.

“Cushing Terminal” means the crude oil storage, blending and terminalling
facility terminal located in Cushing, Oklahoma and owned and operated by Plains
Marketing, L.P., a Texas limited partnership.

“Disposition Notice” is defined in Section 5.2(a).

“Effective Date” is defined in the introduction to this Agreement.

“El Dorado Assets” is defined in the November 2011 Frontier Drop Down LLC
Interest Purchase Agreement.

“El Dorado Logistics” is defined in the introduction to this Agreement.

“El Dorado New Tank” means petroleum products storage tanks no. 647 and no. 651
located at the El Dorado Refinery Complex.

“El Dorado Operating” is defined in the introduction to this Agreement.

“El Dorado Osage” is defined in the introduction to this Agreement.

“El Dorado Refinery Assets” means “Assets” as defined in that certain LLC
Interest Purchase Agreement dated as of October 30, 2015 and effective as of
November 1, 2015 by and among HollyFrontier El Dorado, HFC and the Operating
Partnership, pursuant to which HollyFrontier El Dorado agreed sell to the
Operating Partnership all of the issued and outstanding limited liability
company interests in El Dorado Operating.

“El Dorado Repurchased Tanks” means tank 243 and tank 244 located at the El
Dorado Terminal that were repurchased by HollyFrontier El Dorado from El Dorado
Logistics effective January 1, 2017.

“El Dorado Terminal” means that certain petroleum products tank farm located in
El Dorado Kansas, and more particularly described in that certain Membership
Interest Purchase Agreement dated as of March 6, 2015 by and between El Dorado
Logistics and Rimrock Midstream, LLC, as such terminal may be modified, expanded
or upgraded from time to time.

 

B-5



--------------------------------------------------------------------------------

“El Paso Hawkins Terminal” means the El Paso Hawkins Terminal as defined in that
certain Refined Products Terminal Transfer Agreement effective as of
February 22, 2016 between HEP Refining Assets and El Paso Operating, pursuant to
which El Paso Operating acquired the El Paso Hawkins Terminal.

“El Paso Operating” is defined in the introduction to this Agreement.

“Environmental Claims” means environmental and Toxic Tort Liabilities and Claims
of any and every kind or character, known or unknown, fixed or contingent.

“Environmental Costs” means (i) the cost and expense of any investigation,
assessment, evaluation, monitoring, containment, cleanup, repair, restoration,
remediation, or other corrective action required or necessary under
Environmental Laws, (ii) the cost or expense of the preparation and
implementation of any closure, remedial, corrective action, or other plans
required or necessary under Environmental Laws, and (iii) the cost and expense
for any Environmental Claim, including pre-trial, trial, or appellate legal or
litigation support work.

“Environmental Laws” means all federal, state and local laws, statutes, rules,
regulations, orders and ordinances, now or hereafter in effect, relating to
protection of the environment, including the federal Comprehensive Environmental
Response, Compensation, and Liability Act, the Superfund Amendments
Reauthorization Act, the Resource Conservation and Recovery Act, the Clean Air
Act, the Federal Water Pollution Control Act, the Toxic Substances Control Act,
the Oil Pollution Act, the Safe Drinking Water Act, the Hazardous Materials
Transportation Act, and other environmental conservation and protection laws,
each as amended from time to time.

“First ROFR Acceptance Deadline” is defined in Section 5.2(b).

“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, wars (whether or not an official
declaration is made thereof), terrorist attacks, blockades, insurrections,
riots, epidemics, landslides, lightening, earthquakes, fires, hurricanes,
storms, floods, washouts, freezeoffs, arrests, the order of any Governmental
Authority having jurisdiction while the same is in force and effect, civil
disturbances, explosions, breakage, accident to machinery, equipment, storage
tanks or lines of pipe, repairs, maintenance, inability to obtain or unavoidable
delay in obtaining permits, material or equipment, and any other causes whether
of the kind herein enumerated or otherwise not reasonably within the control of
the Party claiming suspension and which by the exercise of due diligence such
Party is unable to prevent or overcome. Notwithstanding anything in this
Agreement to the contrary, inability of a Party to make payments when due, be
profitable or to secure funds, arrange bank loans or other financing, obtain
credit or have adequate capacity or production (other than for reasons of Force
Majeure) shall not be regarded as events of Force Majeure.

“Frontier Aspen Pipeline” means the Frontier Aspen Pipeline as defined in the
Frontier Aspen Membership Purchase Agreement.

“Frontier Aspen Membership Purchase Agreement” means that certain Membership
Interest Purchase Agreement dated effective August 7, 2017 between Plains
Pipeline, L.P. and HEP Casper SLC, LLC.

“General Partner” is defined in the introduction to this Agreement.

 

B-6



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, hazardous material, pollutant, contaminant, or
toxic or hazardous substance, or that is otherwise regulated under any
Environmental Law, including, any hazardous substance as defined under the
Comprehensive Environmental Response, Compensation, and Liability Act, and
(b) petroleum, crude oil, gasoline, natural gas, fuel oil, motor oil, waste oil,
diesel fuel, jet fuel and other refined petroleum hydrocarbons.

“HEP” is defined in the introduction to this Agreement.

“HEP Cushing” is defined in the introduction to this Agreement.

“HEP El Dorado” is defined in the introduction to this Agreement.

“HEP Entities” is defined in the introduction to this Agreement.

“HEP Entity” means any of the HEP Entities.

“HEP Group” means the HEP Entities and any Subsidiary of any such Person, all of
which are treated as a single consolidated entity for purposes of this
Agreement.

“HEP Group Member” means any member of the HEP Group.

“HEP Pipeline” is defined in the introduction to this Agreement.

“HEP Refining” is defined in the introduction to this Agreement.

“HEP Refining Assets” is defined in the introduction to this Agreement.

“HEP Tulsa” is defined in the introduction to this Agreement.

“HEP UNEV” is defined in the introduction to this Agreement.

“HEP UNEV Pipeline” is defined in the introduction to this Agreement.

“HFC” is defined in the introduction to this Agreement.

“HFC Group” means the HFC Entities and any Person controlled, directly or
indirectly, by HFC other than the HEP Entities.

“HFC Group Member” means any member of the HFC Group.

“HFRM” is defined in the introduction to this Agreement.

“HollyFrontier Cheyenne” is defined in the introduction to this Agreement.

“HollyFrontier El Dorado” is defined in the introduction to this Agreement.

 

B-7



--------------------------------------------------------------------------------

“HollyFrontier Navajo” is defined in the introduction to this Agreement.

“HollyFrontier Transportation” is defined in the introduction of this Agreement.

“HollyFrontier Tulsa” is defined in the introduction to this Agreement.

“HollyFrontier Woods Cross” is defined in the introduction to this Agreement.

“Holly GP” is defined in the introduction to this Agreement.

“Indemnified Claims” means losses, damages, liabilities, Claims, demands, causes
of action, judgments, settlements, fines, penalties, costs, and expenses
(including, court costs and reasonable attorney’s and expert’s fees) of any and
every kind or character.

“Indemnified Party” means all or part of either the HEP Entities or the HFC
Entities, as the case may be, in their capacity as the parties entitled to
indemnification in accordance with Article III.

“Indemnifying Party” means all or part of either the HEP Entities or the HFC
Entities, as the case may be, in their capacity as the parties from whom
indemnification may be required in accordance with Article III.

“Liability” means with respect to any Person, any economic losses (including,
diminution in value and lost profits suffered by third parties to the extent an
Indemnified Party is required to pay for such damages), damages, injuries
(including, personal injury and death), liabilities, of any and every kind or
character, known or unknown, fixed, contingent or suffered.

“Limited Partner” is defined in the Partnership Agreement.

“Malaga Pipeline System” means the Pipeline System, as such term is defined in
the Malaga TSA.

“Malaga TSA” means that certain Amended and Restated Transportation Services
Agreement (Malaga) dated as of September 26, 2014 by and between HFRM and
Operating Partnership, pursuant to which Operating Partnership provides certain
transportation services for HFRM on the Malaga Pipeline System, as such
agreement may be amended, modified or replaced from time to time.

“March 2010 Drop Down LLC Interest Purchase Agreement” means that certain LLC
Interest Purchase Agreement dated as of March 31, 2010, by and among HFC, Lea
Refining Company, HollyFrontier Tulsa, HEP Refining and HEP Tulsa, pursuant to
which HFC, Lea Refining Company and HollyFrontier Tulsa agreed to transfer and
convey to HEP Refining and HEP Tulsa the Additional Tulsa East Assets and the
Additional Lovington Assets.

“Master Agreements” means the Master Lease and Access Agreement, Master Site
Services Agreement, Master Systems Operating Agreement, Master Throughput
Agreement and Master Tolling Agreements.

“Master Lease and Access Agreement” means that certain Fifth Amended and
Restated Master Lease and Access Agreement dated effective as of October 29,
2018 among certain of the HEP Entities and the Refinery Owners.

 

B-8



--------------------------------------------------------------------------------

“Master Site Services Agreement” means that certain Third Amended and Restated
Master Site Services Agreement dated effective as of October 1, 2016, as
amended, among certain of the HEP Entities and the Refinery Owners.

“Master Systems Operating Agreement” means that certain Amended and Restated
Master Systems Operating Agreement dated as of February 22, 2016 among certain
of the HEP Entities and the Refinery Owners.

“Master Throughput Agreement” means that certain Sixth Amended and Restated
Master Throughput Agreement effective as of October 2, 2019, between the
Operating Partnership and HFRM.

“Master Tolling Agreements” means that certain Master Tolling Agreement
(Refinery Assets) dated effective as of November 1, 2015, as amended dated
effective as of January 1, 2017, between HollyFrontier El Dorado and the
Operating Partnership, and that certain Amended and Restated Master Tolling
Agreement (Operating Assets) dated effective as of October 1, 2016, as amended
dated effective as of January 1, 2017, between HollyFrontier El Dorado,
HollyFrontier Woods Cross and the Operating Partnership, and as amended by that
certain Second Amendment to Amended and Restated Master Tolling Agreement
(Operating Assets) dated October 29, 2018.

“Navajo Pipeline” is defined in the introduction to this Agreement.

“Net Recovery” is defined in Section 3.7(f).

“NWNAL Assets” means those assets described in Section 8(a)(i)(2) of the SLC
Pipeline Membership Purchase Agreement.

“North Loco Tanks” means the Facilities as defined in that certain Conveyance,
Assignment and Bill of Sale (Tanks 1075, 1076 and 1077) effective as of
December 8, 2017 by and between HollyFrontier Transportation and HEP Pipeline.

“November 2011 Frontier Drop Down LLC Interest Purchase Agreement” means that
certain LLC Interest Purchase Agreement effective as of November 1, 2011, by and
among HFC, HollyFrontier Cheyenne, HollyFrontier El Dorado, the Operating
Partnership and HEP, pursuant to which HollyFrontier Cheyenne and HollyFrontier
El Dorado agreed sell to the Operating Partnership the entities that own the
Cheyenne Assets and the El Dorado Assets.

“Offer” is defined in Section 2.4(a)

“Offer Price” is defined in Section 5.2(a)(iii).

“OLP GP” is defined in the introduction to this Agreement.

“Operating Partnership” is defined in the introduction to this Agreement.

“Original Omnibus Agreement” is defined in the recitals to this Agreement.

“Orla Truck Terminal” means a truck terminal in Orla, Texas to be constructed by
HEP Fin-Tex/Trust-River, L.P., consisting primarily of a truck rack with three
loading bays and a tank with shell capacity of approximately 50,000 barrels,
which will be connected to the Artesia-Orla Pipeline.

“Osage” means Osage Pipe Line Company, LLC, a Delaware limited liability
company.

 

B-9



--------------------------------------------------------------------------------

“Osage Pipeline” means that certain 135-mile, 20-inch pipe line originating in
Cushing, Oklahoma and terminating within the El Dorado Terminal, along with
associated pumping and metering stations and equipment owned by Osage.

“Osage Membership Interest” means a fifty percent (50%) limited liability
company membership interest in Osage.

“Other Assets” means those assets owned by a HEP Entity that serve the
Refineries and were not conveyed, contributed, or otherwise transferred,
directly or indirectly by the HFC Entities to the HEP Entities, as indicated in
column (a) of Exhibit D, Part 2; provided, that for the purposes of Section 3.2,
Other Assets shall not include that certain 8” pipeline extending 50 miles from
the White City Station that was formerly used as a refined products pipeline and
that was conveyed to the HEP Entities as part of the 2004 Product Pipelines,
Terminal and Related Assets.

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of Holly Energy Partners, L.P. dated as of October 31, 2017.
No amendment or modification to the Partnership Agreement subsequent to the date
of this Agreement shall be given effect for the purposes of this Agreement
unless consented to by each of the Parties.

“Party” means any one of the entities listed on the signature page to this
Agreement, collectively the “Parties”.

“Permitted Assets” is defined in Section 2.2(d).

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization association,
government agency or political subdivision thereof or other entity.

“Post-Closing Covered Environmental Losses” means, to the extent such violation,
event or condition occurred after the Closing Date:

 

  (a)

any violation or correction of violation of Environmental Laws associated with
the operation of the Transferred Assets by a Person other than a HFC Entity or
ownership and operation of the Transferred Assets by a Person other than a HFC
Entity, or

 

  (b)

any event or condition associated with the ownership and/or operation of the
Transferred Assets by a Person other than a HFC Entity (including the presence
of Hazardous Substances on, under, about or migrating to or from the Transferred
Assets or the disposal or release of Hazardous Substances generated by operation
of the Transferred Assets) including, the Environmental Costs;

provided, however, that nothing stated above shall make the HEP Entities
responsible for any post-Closing Date negligent actions or omissions or willful
misconduct by any of the HFC Entities.

“PPI” means the Producers Price Index-Commodities-Finished Goods, (PPI), et al.

“PPI Adjustment” means the upper change in the annual change rounded to four
decimal places of the PPI, produced by the U.S. Department of Labor, Bureaus of
Labor Statistics. The series ID is WPUFD49207 – located at
http://www.bls.gov/data/. The change factor shall be calculated as follows:
annual PPI index (most current year) less annual PPI index (most current year
minus 1) divided by annual PPI index (most current year minus 1). An example for
year 2014 change is: PPI (2013) – PPI (2012)] / PPI (2012) or (197.3 – 193.3) /
193.3 or .021 or 2.1%. If the PPI change is negative in a given year then there
will be no change in the Administrative Fee.

 

B-10



--------------------------------------------------------------------------------

“Pre-Closing Covered Environmental Losses” means, to the extent such violation,
event or condition occurred before the Closing Date:

 

  (a)

any violation or correction of violation of Environmental Laws associated with
the ownership or operation of the Transferred Assets by a Person other than a
HEP Entity or ownership and operation of the Transferred Assets by a Person
other than a HEP Entity, or

 

  (b)

any event or condition associated with ownership and/or operation of the
Transferred Assets by a Person other than a HEP Entity (including, the presence
of Hazardous Substances on, under, about or migrating to or from the Transferred
Assets or the disposal or release of Hazardous Substances generated by operation
of the Transferred Assets), including, the Environmental Costs.

provided, however, that nothing stated above shall make the HFC Entities
responsible for any pre-Closing Date negligent actions omissions or willful
misconduct by any of the HEP Entities.

“Previous Amended and Restated Omnibus Agreement” is defined in the introduction
to this Agreement.

“Proposed Transferee” is defined in Section 5.2(a)(i).

“Prudent Industry Practice” means such practices, methods, acts, techniques, and
standards as are in effect at the time in question that are consistent with
(a) the standards generally followed by the United States pipeline and
terminalling industries or (b) such higher standards as may be applied or
followed by the HFC Entities in the performance of similar tasks or projects, or
by the HEP Entities in the performance of similar tasks or projects.

“Purchase Option Agreement” has the meaning set forth in the Asset Purchase
Agreement, dated August 1, 2009, between HollyFrontier Tulsa, as the seller, and
HEP Tulsa, as the buyer.

“Refinery” or “Refineries” means each of the Refinery Complexes identified in
the Master Lease and Access Agreement.

“Refinery Owners” means each of the HFC Entities that own one or more of the
Refineries.

“Respondent” is defined in Section 8.2(a).

“Restricted Business” or “Restricted Businesses” means the ownership or
operation of crude oil pipelines or terminals, intermediate petroleum product
pipelines or terminals, refined petroleum products pipelines, terminals, truck
racks or crude oil gathering systems in the continental United States.

“Retained Assets” means the pipelines, terminals and other assets and
investments owned by any HFC Group Member on the date of the Contribution
Agreement that were not conveyed, contributed or otherwise transferred to the
HEP Entities pursuant to the Contribution Agreement or otherwise.

“Roadrunner” is defined in the introduction to this Agreement.

 

B-11



--------------------------------------------------------------------------------

“Roadrunner Pipeline” means 16” crude oil pipeline extending from Slaughter
station in Texas to Lovington, New Mexico owned by Roadrunner.

“Roadrunner Pipeline Purchase Agreement” means that certain LLC Interest
Purchase Agreement dated as of December 1, 2009 by and among Navajo Pipeline and
the Operating Partnership, pursuant to which the Operating Partnership acquired,
all of the outstanding limited liability company interests of Roadrunner, the
entity that owns the Roadrunner Pipeline.

“ROFR Acceptance Deadline” means the First ROFR Acceptance Deadline or the
Second ROFR Acceptance Deadline, as applicable, both as defined in
Section 5.2(b) and (c).

“Sale Assets” is defined in Section 5.2(a)(ii).

“Second ROFR Acceptance Deadline” is defined in Section 5.2(c).

“Services and Secondment Agreement” means that certain Third Amended and
Restated Services and Secondment Agreement dated effective as of October 1,
2016, by and among Holly GP, the Operating Partnership, Cheyenne Logistics, El
Dorado Logistics, El Dorado Operating, HEP Tulsa, Woods Cross Operating,
HollyFrontier Payroll Services, Inc., a Delaware corporation, HollyFrontier
Cheyenne, HollyFrontier El Dorado, HollyFrontier Tulsa and HollyFrontier Woods
Cross.

“Sinclair” means Sinclair Tulsa Refining Company.

“Sinclair Purchase Agreement” means that certain Asset Sale and Purchase
Agreement dated as of October 19, 2009, by and among HollyFrontier Tulsa, HEP
Tulsa and Sinclair, pursuant to which HEP Tulsa acquired the Sinclair
Transferred Assets.

“Sinclair Transferred Assets” means the HEP Tulsa Assets as defined in the
Sinclair Purchase Agreement.

“SLC Pipeline” means the SLC Pipeline as defined in the SLC Pipeline Membership
Interest Purchase Agreement.

“SLC Pipeline Membership Purchase Agreement” means that certain Membership
Interest Purchase Agreement dated effective August 7, 2017, between Rocky
Mountain Pipeline System LLC and HEP SLC, LLC.

“Storage and Handling Agreement” means that certain Storage and Handling
Agreement dated February 21, 1997, between the Operating Partnership and Alon
U.S.A., L.P., as amended effective January 1, 2004, September 1, 2008 and
March 1, 2011.

“Third Party” means a Person which is not (a) HEP or an Affiliate of HEP,
(b) HFC or an affiliate of HFC, (c) a Person that, after the signing of this
Agreement becomes a successor entity of HEP, HFC or any of their respective
Affiliates. An employee of HFC or HEP shall not be deemed an Affiliate.

“Toxic Tort” means a Claim or cause of action arising from personal injury or
property damage incurred by the plaintiff that is alleged to have been caused by
exposure to, or contamination by, Hazardous Substances that have been released
into the environment by or as a result of the actions or omissions of the
defendant.

 

B-12



--------------------------------------------------------------------------------

“Transfer” including the correlative terms “Transferring” or “Transferred” means
any direct or indirect transfer, assignment, sale, gift, pledge, hypothecation
or other encumbrance, or any other disposition (whether voluntary, involuntary
or by operation of law) of the Assets.

“Transferred Assets” means all of the assets conveyed, contributed, or otherwise
transferred, directly or indirectly (including by transfer or sale of the entity
that owns such assets or the entity that owns the interests in the entity that
owns such assets) that serve the Refineries, by the HFC Entities to the HEP
Entities, as indicated in column (a) of Exhibit D, Part 1; provided that for the
purposes of Section 3.2, the term “Transferred Assets” shall include (a) that
certain 8” pipeline extending 50 miles from the White City Station that was
formerly used as a refined products pipeline and that was conveyed to the HEP
Entities as part of the 2004 Product Pipelines, Terminal and Related Assets, and
(b) the Tulsa West Crude Tank Assets.

“Transferred Tanks” means the tanks included in the Assets, as indicated in
column (h) of Exhibit D, provided however that from and after January 1, 2017,
such tanks shall not include the El Dorado Repurchased Tanks.

“Tulsa East Refinery” means the refinery owned by HollyFrontier Tulsa and
located at 905 West 25th Street, Tulsa, Oklahoma 74107.

“Tulsa Interconnecting Pipelines” means the Interconnecting Pipelines as defined
in the Tulsa Throughput Agreement.

“Tulsa New Tanks” means petroleum products storage tank nos. 45 and 444A located
at the Tulsa Refinery Complex.

“Tulsa Purchase Agreement” means that certain Asset Purchase Agreement dated as
of August 1, 2009, by and between HollyFrontier Tulsa and HEP Tulsa, pursuant to
which HollyFrontier Tulsa transferred and conveyed to HEP Tulsa, and HEP Tulsa
acquired, the Tulsa Transferred Assets.

“Tulsa Rail Yard Facility” means (a) the railroad track siding consisting of
approximately (i) Five Thousand Twenty (5,020) track feet of runaround track,
(ii) Seven Thousand Three Hundred (7,300) of inbound and outbound track,
(iii) One Thousand Three Hundred (1,300) track feet of maintenance and engine
storage track, (iv) Nine Thousand Eight Hundred Eighty (9,880) track fee of rail
car storage, (v) One (1) mainline switch, and (vi) Fifteen (15) industry
switches located on certain land situated at or near the railway station of
Tulsa, County of Tulsa, Oklahoma and leased by HFRM from HEP Tulsa pursuant to
that certain Track Lease Agreement effective as of December 13, 2017 by and
between HEP Tulsa and HFRM, pursuant to which HEP Tulsa agreed to lease to HFRM,
and HFRM agreed to lease from HEP Tulsa, the Tulsa Rail Yard Facility, (b) HEP
Tulsa’s leasehold interest, as tenant, under the BNSF Lease (Tulsa), pursuant to
which HEP Tulsa agreed to lease from BNSF Railway Company the BNSF Land (Tulsa),
(c) HEP Tulsa’s leasehold interest, as landlord, under that certain Sublease
Agreement effective as of December 13, 2017 by and between HEP Tulsa and HFRM,
pursuant to which HEP Tulsa agreed to sublease to HFRM, and HFRM agreed to
sublease from HEP Tulsa, the BNSF Land (Tulsa), (d) HEP Tulsa’s interest, as
licensee, under that certain Equipment Sites, Access and Rail Line License
Agreement, effective August 1, 2009, between HollyFrontier Tulsa and HEP Tulsa,
as amended by that certain First Amendment to Equipment Sites, Access and Rail
Line License Agreement, effective as of December 13, 2017, by and between
HollyFrontier Tulsa and HEP Tulsa, and (e) HEP Tulsa’s interest, as sublicensor,
under that Sublicense Agreement effective December 13, 2017, between HEP Tulsa
and HFRM.

“Tulsa Throughput Agreement” means that certain Second Amended and Restated
Pipelines, Tankage and Loading Rack Throughput Agreement (Tulsa East), dated as
of August 31, 2011, pursuant to which HEP Tulsa agreed to provide transportation
services to HollyFrontier Tulsa with respect to the Tulsa Interconnecting
Pipelines.

 

B-13



--------------------------------------------------------------------------------

“Tulsa Transferred Assets” means the Transferred Assets as defined in the Tulsa
Purchase Agreement.

“Tulsa West Refinery” means the refinery owned by HollyFrontier Tulsa located at
1700 S. Union Ave., Tulsa, Oklahoma 74107.

“Tulsa West Crude Tank Assets” means the Leased Property as defined in the Bill
of Sale, Assignment and Assumption Agreement dated as of March 31, 2016 between
Plains Marketing, L.P. and HEP Tulsa.

“UNEV LLC Interest Purchase Agreement” means that certain LLC Interest Purchase
Agreement dated as of July 12, 2012, by and among HFC, HEP UNEV and HEP,
pursuant to which HFC agreed to sell to HEP UNEV the entity that owns 75% of all
of the issued and outstanding membership interests of UNEV Pipeline, LLC, the
entity that owns the UNEV Pipeline.

“UNEV Pipeline” means, collectively, an approximately 400 mile, 12-inch refined
products pipeline currently running from Woods Cross, Utah to Las Vegas, Nevada,
related products terminals in or near Cedar City, Utah and Las Vegas, Nevada and
other related assets owned by UNEV Pipeline, LLC.

“UNEV Profits Interest” means the membership interest in HEP UNEV held directly
or indirectly by HFC.

“Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote on a regular basis in the election of members of the
board of directors or other governing body of such Person.

“Wood Cross Operating” is defined in the introduction to this Agreement.

“Woods Cross Refinery Assets” has the meaning ascribed to the term “Assets” in
that certain LLC Interest Purchase Agreement dated as of October 3, 2016 and
effective as of October 1, 2016 by and among HollyFrontier Woods Cross, HFC and
the Operating Partnership, pursuant to which HollyFrontier Woods Cross agreed to
sell to the Operating Partnership all of the issued and outstanding limited
liability company interests in Woods Cross Operating.

 

B-14



--------------------------------------------------------------------------------

Exhibit C

to

Twentieth Amended and Restated Omnibus Agreement

 

 

Interpretation

As used in this Agreement, unless a clear contrary intention appears:

(a) any reference to the singular includes the plural and vice versa, any
reference to natural persons includes legal persons and vice versa, and any
reference to a gender includes the other gender;

(b) the words “hereof”, “hereby”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement;

(c) any reference to Articles, Sections and Exhibits are, unless otherwise
stated, references to Articles, Sections and Exhibits of or to this Agreement
and references in any Section or definition to any clause means such clause of
such Section or definition. The headings in this Agreement have been inserted
for convenience only and shall not be taken into account in its interpretation;

(d) reference to any agreement (including this Agreement), document or
instrument means such agreement, document, or instrument as amended, modified or
supplemented and in effect from time to time in accordance with the terms
thereof and, if applicable, the terms of this Agreement;

(e) the Exhibits hereto form an integral part of this Agreement and are equally
binding therewith. Any reference to “this Agreement” shall include such
Exhibits;

(f) references to a Person shall include any permitted assignee or successor to
such Party in accordance with this Agreement and reference to a Person in a
particular capacity excludes such Person in any other capacity;

(g) if any period is referred to in this Agreement by way of reference to a
number of days, the days shall be calculated exclusively of the first and
inclusively of the last day unless the last day falls on a day that is not a
Business Day in which case the last day shall be the next succeeding Business
Day;

(h) the use of “or” is not intended to be exclusive unless explicitly indicated
otherwise;

(i) references to “$” or to “dollars” shall mean the lawful currency of the
United States of America; and

(j) the words “includes,” “including,” or any derivation thereof shall mean
“including without limitation” or “including, but not limited to.”

 

 

C-1



--------------------------------------------------------------------------------

Exhibit D

to

Twentieth Amended and Restated Omnibus Agreement

 

 

Asset Indemnification Summary

Part 1: Transferred Assets:

 

(a)

  

(b)

  

(c)

  

(d)

  

(e)

  

(f)

  

(g)

  

(h)

TRANSFERRED

ASSET AND

CLOSING DATE

  

HFC

ENVIRONMENTAL

(Expiration Date)

  

HEP

ENVIRONMENTAL1

  

RIGHT-OF-WAY

  

ADDITIONAL

INDEMNITIES

  

OPERATIONAL

INDEMNITY

  

RIGHT OF

FIRST

REFUSAL

  

INCLUDES

TRANSFERRED

TANKS

  

Indemnity from HFC to HEP for Pre-Closing Covered Environmental Losses under
Section 3.2(a) / Aggregate cap on HFC environmental indemnity in

Section 3.1(b) (expiration date of indemnity)

   Indemnity from HEP to HFC for Post-Closing Covered Environmental Losses under
Section 3.4(a)   

Right-of-Way Indemnity under Sections 3.2(a)(iii) and 3.2(a)(iv)

(expiration date of indemnity)

  

Additional Indemnities under Section 3.2(a)(vi)

(expiration date of indemnity)2

   Additional Indemnities under Section 3.5    Right of First Refusal under
Article V    2004 Product Pipelines, Terminal and Related Assets (July 13, 2004)
  

$15,000,000

(July 13, 2014)

   ✓   

✓

(July 13, 2014)

  

✓

(July 13, 2009)

   ✓    ✓    No

8” and 10”

Lovington/Artesia Intermediate Pipelines

(June 1, 2009)

  

$2,500,000

(June 1, 2019)

   ✓   

✓

(June 1, 2019)

  

✓

(June 1, 2014)

   ✓    ✓    No

 

1 

Where subsurface rights are not transferred to the HEP Entities, the HEP
Entities have no liabilities for subsurface contamination unless caused by an
HEP Entity.

2 

Notification of Claim must be provided prior to date noted.

 

D-1



--------------------------------------------------------------------------------

(a)

  

(b)

  

(c)

  

(d)

  

(e)

  

(f)

  

(g)

  

(h)

TRANSFERRED

ASSET AND

CLOSING DATE

  

HFC ENVIRONMENTAL

(Expiration Date)

  

HEP

ENVIRONMENTAL

  

RIGHT-OF-WAY

  

ADDITIONAL

INDEMNITIES

  

OPERATIONAL

INDEMNITY

  

RIGHT OF

FIRST

REFUSAL

  

INCLUDES
TRANSFERRED
TANKS

2008 Crude Pipelines, Tanks and Related Assets

(March 1, 2008)

  

$7,500,000

(March 1, 2023)

   ✓   

✓

(March 1, 2023)

  

✓

(March 1, 2013)

   ✓    ✓    Yes

16” Lovington/Artesia Intermediate Pipeline

(June 1, 2009)

   None    ✓   

✓

(June 1, 2019)

  

✓

(June 1, 2014)

   ✓    ✓    No

Tulsa Transferred Assets

(August 1, 2009)

   None    None    None    None    None    None 3    No

Beeson Pipeline

(December 1, 2009)

   None    ✓   

✓

(December 1, 2019)

  

✓

(December 1, 2014)

   ✓    ✓    No

Roadrunner Pipeline

(December 1, 2009)

   None    ✓   

✓

(December 1, 2019)

  

✓

(December 1, 2014)

   ✓    ✓    No

Additional Lovington Assets

(March 31, 2010)

  

$15,000,000

(March 31, 2020)

   ✓   

✓

(March 31, 2020)

  

✓

(March 31, 2015)

   ✓    ✓    No

Additional Tulsa East Assets

(March 31, 2010)

  

unlimited

(no expiration)

   None    None    None    None    ✓    No

Sinclair Transferred Assets

(October 19, 2009)

   None    None    None    None    None    ✓    Yes

Tulsa Interconnecting Pipelines

(August 31, 2011)

   None    ✓    (August 31, 2021)    (August 31, 2016)    ✓    ✓    No

 

3 

Right of first refusal granted to an Affiliate of HFC with respect to the Tulsa
Transferred Assets is contained in the Purchase Option Agreement.

 

D-2



--------------------------------------------------------------------------------

(a)

  

(b)

  

(c)

  

(d)

  

(e)

  

(f)

  

(g)

  

(h)

TRANSFERRED

ASSET AND

CLOSING DATE

  

HFC

ENVIRONMENTAL

(Expiration Date)

  

HEP

ENVIRONMENTAL

  

RIGHT-OF-WAY

  

ADDITIONAL

INDEMNITIES

  

OPERATIONAL

INDEMNITY

  

RIGHT OF

FIRST

REFUSAL

  

INCLUDES

TRANSFERRED

TANKS

Cheyenne Assets (November 1, 2011)    $15,000,000 (November 1, 2021)    ✓   

✓

(November 1, 2021)

  

✓

(November 1, 2016)

   ✓    ✓    Yes

El Dorado Assets

(November 1, 2011)

  

$15,000,000

(November 1, 2021)

   ✓4    

✓

(November 1, 2021)

  

✓

(November 1, 2016)

   ✓    ✓    Yes

UNEV Pipeline

(July 12, 2012)

   None    ✓   

✓

(July 12, 2022)

  

✓

(July 12, 2017)

   ✓    None 5    No

El Dorado Refinery Assets

(November 1, 2015)

  

$15,000,000

(November 1, 2025)

   ✓   

✓

(November 1, 2025)

  

✓

(November 1, 2020)

   ✓    ✓    No

Osage Pipeline

(February 22, 2016)

   None    None    None    None    None    None 6    No

Tulsa West Crude Tank Assets

(11:59 p.m., March 31, 2016)

  

$5,000,000

(11:59 p.m., March 31, 2026)

   ✓    None   

✓

(11:59 p.m., March 31, 2021)7

   ✓    ✓    No

Woods Cross Refinery Assets

October 1, 2016

  

$15,000,000

October 1, 2026

   ✓   

✓

October 1, 2026

  

✓

October 1, 2026

   ✓    ✓    No

North Loco Tanks

(December 8, 2017)

   None    None    None    None    None    ✓    No

 

 

4 

However, with respect to the El Dorado Repurchased Tanks, such indemnity is
subject to the limitation set forth in Section 3.4(c).

5 

However, the right of first refusal includes the equity interests of HEP UNEV
Holdings LLC, HEP UNEV Pipeline LLC and UNEV Pipeline, LLC then owned directly
or indirectly by the HEP Entities; provided, however, the right of first refusal
on the equity interests of UNEV Pipeline, LLC is subject to any rights of the
other member(s) of UNEV Pipeline, LLC.

6 

However, the right of first refusal includes the equity interests of El Dorado
Osage and Osage then owned directly or indirectly by the HEP Entities; provided,
however, the right of first refusal on the equity interests of Osage is subject
to any rights of the other member(s) of Osage.

7 

Notwithstanding such expiration date, the indemnity provided for in
Section 3.2(a)(vi)(F) applies only to the Tulsa West Crude Tank Assets and
expired at 11:59 p.m. on March 31, 2017.

 

D-3



--------------------------------------------------------------------------------

Part 2: Other Assets:

 

(a)

  

(b)

  

(c)

  

(d)

  

(e)

  

(f)

  

(g)

  

(h)

OTHER ASSET AND

CLOSING DATE

  

HFC ENVIRONMENTAL

(Expiration Date)

  

HEP

ENVIRONMENTAL

  

RIGHT-OF-WAY

  

ADDITIONAL

INDEMNITIES

  

OPERATIONAL

INDEMNITY

  

RIGHT OF

FIRST
REFUSAL

  

INCLUDES
TRANSFERRED
TANKS

   Indemnity from HFC to HEP for Pre-Closing Covered Environmental Losses under
Section 3.2(a) / Aggregate cap on HFC environmental indemnity in Section 3.1(b)
(expiration date of indemnity)   

Indemnity from HEP to HFC for Post-Closing Covered Environmental Losses under

Section 3.4(a)

  

Right-of-Way Indemnity under Sections 3.2(a)(iii) and 3.2(a)(iv)

(expiration date of indemnity)

  

Additional Indemnities under Section 3.2(a)

(vi)(A)

(expiration date of indemnity)1

   Additional Indemnities under Section 3.5    Right of First Refusal under
Article V    Malaga Pipeline System (July 16, 2013, as amended by that certain
Amended and Restated Transportation Services Agreement dated September 26, 2014)
   None 8    ✓    None    None    ✓    ✓    No

El Dorado New Tank

(Tank 647)

(January 7, 2014)

   None    ✓   

✓

(January 7, 2024)

   None    ✓    ✓    No

Artesia Rail Yard Facility

(November 1, 2014)

   None    ✓    None    None    ✓    ✓    No

El Dorado Terminal

(March 6, 2015)

   None    ✓    None    None    ✓    ✓    No

 

8 

However, Section 3.1(a) covers the 8” pipeline extending 50 miles from White
City Station that was formerly used as a refined products pipeline that was
conveyed to HEP as part of the 2004 Product Pipelines, Terminal and Related
Assets.

 

D-4



--------------------------------------------------------------------------------

(a)

  

(b)

  

(c)

  

(d)

  

(e)

  

(f)

  

(g)

  

(h)

OTHER ASSET AND

CLOSING DATE

  

HFC ENVIRONMENTAL

(Expiration Date)

  

HEP

ENVIRONMENTAL

  

RIGHT-OF-WAY

  

ADDITIONAL

INDEMNITIES

  

OPERATIONAL

INDEMNITY

  

RIGHT OF

FIRST
REFUSAL

  

INCLUDES

TRANSFERRED

TANKS

Beeson to Lovington System Expansion

(March 12, 2015)

   None    ✓    None    None    ✓    ✓    No

Artesia Blending Facility

(March 12, 2015)

   None    ✓   

✓

(March 12, 2025)

   None    ✓    ✓    No

Cheyenne New Tank

(Tank 117)

(December 4, 2014)

   None    ✓   

✓

(December 4, 2029)

   None    ✓    ✓    No

Tulsa New Tanks

(Tanks 45 and 444A)

(May 1, 2016)

   None    ✓   

✓

(May 1, 2026)

   None    ✓    ✓    No

El Dorado New Tank

(Tank 651)

(September 12, 2016)

   None    ✓   

✓

(September 12, 2026)

   None    ✓    ✓    No

SLC Pipeline

(October 31, 2017)

   None    None    None    None    None    ✓    No

Frontier Aspen Pipeline

(October 31, 2017)

   None    None    None    None    None    ✓    No

NWNAL Assets

(October 31, 2017)

   None    None    None    None    None    ✓    No

Tulsa Rail Yard Facility

(December 13, 2017)

   None    ✓    None    None    ✓    ✓    No

Catoosa Lubes Terminal

(June 1, 2018)

   None    ✓    None    None    ✓    ✓    No

Orla Truck Terminal

(the Orla Commencement Date)9

   None    ✓    None    None    ✓    ✓10     No

Cushing Connect Pipeline

(the Cushing Connect Commencement Date)9

   None    None    None    None    None    None11    No

 

9 

As defined in the Master Throughput Agreement.

10 

HFC right of first refusal subject to the rights of ALON under the ALON Purchase
Agreement.

11 

However, the right of first refusal includes the equity interests of Cushing
Connect then owned directly or indirectly by the HEP Entities; provided,
however, the right of first refusal on the equity interests of Cushing Connect
is subject to any rights of the other member(s) of Cushing Connect.

 

D-5



--------------------------------------------------------------------------------

Exhibit E

to

Twentieth Amended and Restated Omnibus Agreement

 

 

General and Administrative Services

 

  (1)

Executive services

 

  (2)

Finance, including treasury, and administration services

 

  (3)

Information technology services

 

  (4)

Internal audit services

 

  (5)

Legal services

 

  (6)

Corporate health, safety and environmental services

 

  (7)

Human resources services

 

  (8)

Procurement

 

  (9)

Corporate operations team services

 

E-1